     3:14-cv-03001-RM-TSH # 99   Page 1 of 131                                      E-FILED
                                                 Wednesday, 19 December, 201881    02:54:05 PM
                                                               Clerk, U.S. District Court, ILCD

 1                IN THE UNITED STATES DISTRICT COURT
                 FOR THE CENTRAL DISTRICT OF ILLINOIS
 2                       SPRINGFIELD DIVISION

 3
       CHERYL L. JOHNSON,                   )
 4                                          )
                      PLAINTIFF,            )    14-CV-3001
 5                                          )
                VS.                         )    JURY SELECTION
 6                                          )
       THE ILLINOIS DEPARTMENT OF           )    SPRINGFIELD, ILLINOIS
 7     CENTRAL MANAGEMENT                   )
       SERVICES,                            )    VOL. 1-B
 8                                          )
                      DEFENDANT.            )
 9

10                     TRANSCRIPT OF PROCEEDINGS
                  BEFORE THE HONORABLE RICHARD MILLS
11                   UNITED STATES DISTRICT JUDGE

12     AUGUST 27, 2018

13     A P P E A R A N C E S:

14     FOR THE PLAINTIFF:                        JAMES P. BAKER
                                                 BAKER, BAKER & KRAJEWSKI
15                                               415 SOUTH SEVENTH STREET
                                                 SPRINGFIELD, ILLINOIS
16

17     FOR THE DEFENDANT:                        DEBORAH BARNES
                                                 JOSEPH OKON
18                                               ILLINOIS ATTORNEY GENERAL
                                                 500 SOUTH SECOND STREET
19                                               SPRINGFIELD, ILLINOIS

20

21

22
       COURT REPORTER:            KATHY J. SULLIVAN, CSR, RPR, CRR
23                                OFFICIAL COURT REPORTER
                                  U.S. DISTRICT COURT
24                                600 E. MONROE
                                  SPRINGFIELD, ILLINOIS
25                                (217)492-4810

                        KATHY J. SULLIVAN, CSR, RPR
                          OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99    Page 2 of 131
                                                                           82


 1                                  I N D E X

 2     WITNESS                     DIRECT         CROSS   REDIRECT      RECROSS

 3     DONALD WARREN                112            138      150
       EDWARD L. GORDON             153            185      199          206
 4

 5

 6

 7

 8

 9
                                 E X H I B I T S
10
       PLAINTIFF'S EXHIBIT
11     NUMBER                             IDENTIFIED        ADMITTED

12     EXHIBIT 2                             130                  137
       EXHIBIT 26                            125                  152
13

14

15

16

17     DEFENDANT'S EXHIBIT
       NUMBER                             IDENTIFIED        ADMITTED
18

19

20

21

22

23

24

25

                        KATHY J. SULLIVAN, CSR, RPR
                          OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 3 of 131
                                                                      83


 1                         P R O C E E D I N G S

 2        *     *     *     *     *      *       *   *   *   *    *

 3                  THE COURT:    Thank you, Madam Clerk.        Thank

 4     you everyone.       Right on the money at 1:30.

 5            How are we all, ready to proceed?          Good.

 6            All right.    Before we ask the jury to come into

 7     the courtroom, I think that we have a question about

 8     an exhibit that needs to be resolved.

 9                  MS. BARNES:       Yes, Your Honor.

10                  THE COURT:    So should we proceed to that

11     right away?

12                  MS. BARNES:       Yes, Your Honor.

13                  THE COURT:    Okay.      Good.

14                  MS. BARNES:       Your Honor, Plaintiff's

15     Exhibit 16 --

16                  THE COURT:    Okay.

17                  MS. BARNES:       -- is part of a set of notes

18     that the plaintiff's supervisor took over the course

19     of several years.

20                  THE COURT:    Uh-huh.

21                  MS. BARNES:       And I believe that a notation,

22     and it's the single piece of paper that is offered

23     in Exhibit 16, made on April 29, 2010, is being

24     offered for reasons that have nothing to do with the

25     probative issues in this case, but only to inflame

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 4 of 131
                                                                  84


 1     the jury.

 2           And I would like for the Court to take a look

 3     at it and hear my argument on why it is not relevant

 4     and should not be admitted.

 5                 THE COURT:     I will certainly like to see

 6     the exhibit if you have it.

 7                 MS. BARNES:      I do.

 8                 THE COURT:     Do you have one already?

 9                 THE CLERK:     Yes.

10                 THE COURT:     All right.     This is one of the

11     volumes.     Exhibit 16.

12           Okay, 16.    I have it in front of me.       Proceed.

13                 MS. BARNES:      If you look at the notation at

14     April 29, 2010, it is some description by her

15     supervisor, Mr. Nance, on that date, related to

16     office hygiene and office attire.

17           The issues in this case are whether the grounds

18     for discharge were discriminatory based on an

19     unlawful motive.      The plaintiff claims that this is

20     evidence of a discriminatory motive.           I think it has

21     nothing to do with the issues in this case.           She was

22     never disciplined for office hygiene or office

23     attire.     It appeared nowhere in any of her

24     evaluations.      And I believe it is being offered to

25     inflame the jury about the -- what Rod Nance is

                         KATHY J. SULLIVAN, CSR, RPR
                           OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 5 of 131
                                                                     85


 1     like.    And I think it's objectionable and not

 2     relevant.

 3                 THE COURT:     Now, are you referring to only

 4     the paragraph noted as 4/29/10?

 5                 MS. BARNES:      Yes, Your Honor.

 6                 THE COURT:     So your argument is limited

 7     only to that one paragraph; is that right?

 8                 MS. BARNES:      Yes.

 9                 THE COURT:     Okay.      Thank you.   Let me

10     finish reading it.

11           All right.    Thank you, Ms. Barnes.

12           All right.    Mr. Baker, you may respond.

13                 MR. BAKER:     Thank you, Your Honor.

14           The exhibit that Ms. Barnes refers to is a page

15     or two out of notes taken by Ms. Johnson's

16     supervisor over an extended period of time.

17           And the page that Ms. Barnes objects to is a

18     page in the Defendant's Exhibit 39.            I'll be glad

19     not to offer that exhibit or even refer to it as

20     part of our direct case.            However, if Exhibit 39

21     comes in, I believe I have a right to question Mr.

22     Nance, the author, concerning various entries in

23     that document including the one on April 29, 2010.

24           And I think it has relevance in two respects.

25     The first goes to Mr. Nance's credibility about the

                        KATHY J. SULLIVAN, CSR, RPR
                          OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 6 of 131
                                                                    86


 1     contentions he made about Ms. Johnson.         And this is

 2     one example of a contention that we believe is

 3     false, and Ms. Johnson wants to testify to it's

 4     falsity.

 5           Secondly, I think a reasoned person could view

 6     this as a stereotypical assessment made by a

 7     Caucasian of an African-American female.           And I'm

 8     not suggesting that that document, standing by

 9     itself, is evidence of discrimination, but I think

10     it's one of many pieces that will be offered in this

11     trial.     Therefore, we believe it's relevant.

12                 THE COURT:     Well, now, let me ask this

13     then:    Why don't I have an objection by Ms. Barnes

14     to many other paragraphs of the various exhibits?

15                 MR. BAKER:     I cannot answer that question.

16                 THE COURT:     Ms. Barnes, are there any

17     others that --

18                 MS. BARNES:      Well, I -- it is my

19     observation that if there were any others like this,

20     they -- it would be included in Plaintiff's

21     Exhibit 16.     And so my thought is that this is the

22     only entry out of a series of entries over three

23     years that they're hauling out to suggest that Rod

24     Nance harbored a discriminatory animus toward

25     Ms. Johnson.

                        KATHY J. SULLIVAN, CSR, RPR
                          OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 7 of 131
                                                                      87


 1           And I think the substance of it has nothing to

 2     do with any issue in this case, certainly.            But if

 3     Mr. Baker is suggesting that he gets to -- if we

 4     enter into evidence all of Rod Nance's notes, he

 5     gets to cross-examine on this particular entry, I

 6     still think it's objectionable because it has

 7     nothing to do with why she was discharged.

 8           It's not anywhere in any of her evaluations.

 9     She was not discharged for poor office attire or

10     poor office hygiene, she was discharged for

11     performance.     And it seems to me that any supervisor

12     anywhere in any office environment has a legitimate

13     reason to make observations about a subordinate's

14     office -- proper office attire and office hygiene.

15           So to suggest that this isolated note somehow

16     reflects racial or gender animus I think is

17     misplaced and serves only to inflame the jury.

18                THE COURT:      Well, your last comment may

19     indeed be right, but if this is a legitimate

20     reflection of the record, and the record is

21     relevant, and you are arguing that it is not

22     relevant, I understand.

23           Now, we have -- we have two alternatives here.

24     Well, we have three, actually.            We can either admit

25     it or refuse, or we can redact that one paragraph

                        KATHY J. SULLIVAN, CSR, RPR
                          OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 8 of 131
                                                                    88


 1     within the exhibit.

 2           Now, Mr. Baker, tell me how this particular

 3     issue or this exhibit is relevant to the main

 4     purpose of our inquiry?

 5                 MR. BAKER:     The ultimate issue in this case

 6     is whether Mr. Nance would have evaluated Cheryl

 7     Johnson the same way as if she were a Caucasian.

 8           Now, I can go through a lot of entries in the

 9     defendant's exhibits, very lengthy, a lot of them.

10     The significance of this one entry is that it shows

11     a state of mind on the part of Mr. Nance.             He's the

12     one that made the entry.          He can explain away that

13     it had nothing to do with the decision to terminate

14     her, if he's capable of doing that, but I don't

15     think you can cherry-pick what the defendant wants

16     to offer into evidence.          If it's going to offer an

17     exhibit into evidence, the entire exhibit should

18     come in.

19           And this exhibit, apparently, the defendant

20     believes is relevant because it's Mr. Nance's

21     assessment of Ms. Johnson over an extended period of

22     time and one of those areas of assessment are his

23     comments about her hygiene.           And I think a

24     reasonable person could associate that concern with

25     her race.

                        KATHY J. SULLIVAN, CSR, RPR
                          OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 9 of 131
                                                                    89


 1                THE COURT:      Okay.     Ms. Barnes, you may have

 2     the last bite at the apple.

 3                MS. BARNES:       I think to suggest that a

 4     supervisor who has concerns about a subordinate's

 5     office dress and hygiene is somehow biased against

 6     her because of her race is nonsense.

 7           There are -- I mean Don Warren would testify

 8     that he had a white male he had to discipline based

 9     on his office hygiene.         It has nothing to do with

10     her race, and I think it's offensive to suggest

11     that.    But that's what he wants the jury to

12     conclude; that it had something to do with her race.

13     Or her gender, I suppose.

14           And if the Court wants to reserve ruling based

15     on whether we even offer this entire set of notes

16     into evidence, we could wait.             Maybe the defendants

17     won't offer it into evidence.

18                THE COURT:      No, no, I don't like that.

19     Once we get this trial going, I want it to go

20     smoothly and I want it to go consistently and

21     constantly.     I don't want to be sitting around

22     having to wait and then all of the sudden know that

23     we're going to have to take a long break and let the

24     jury sit in there on their hindquarters and wonder

25     what's going on.      I don't like that.         I want to get

                        KATHY J. SULLIVAN, CSR, RPR
                          OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 10 of 131
                                                                90


 1     these things resolved in the beginning and then move

 2     on, right or wrong.

 3            Well, Ms. Barnes, I can quite understand your

 4     concern, both qualitatively and quantitatively.         And

 5     as far as the procedure of the Court and the case is

 6     concerned, and you want it to go smoothly and I do

 7     too.

 8            On the other hand, I understand Mr. Baker's

 9     position, and I think it probably weighs a little

10     more heavily than yours.

11            Now, this -- this may be cherry-picking, I

12     don't know, but a prime witness for the state here,

13     for the defendant, has indeed made a statement and

14     it is made in an exhibit to which there are no other

15     objections.     And he may very well be able to explain

16     it.    If it comes up.

17            So I think that we're going to leave it in.

18     And I'm going to deny your motion.         But if you come

19     up with any more authority or any other argument

20     that may be pertinent to this one single issue, I'll

21     give you that opportunity to make the motion again

22     and we will re-visit this issue.

23            But as it stands now, it seems to me that

24     whatever your administrator wrote down in these

25     minutes are all relevant to the general aspect of

                        KATHY J. SULLIVAN, CSR, RPR
                          OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 11 of 131
                                                                      91


 1     her employment.       Now, some of it is irrelevant to

 2     that issue and some is questionable perhaps.             But

 3     most of it, since it has been admitted, I think, is

 4     going to be permitted to be shown to the jury.

 5            Okay.

 6                 MS. BARNES:      Thank you.

 7                 THE COURT:     Thank you.

 8                 MR. BAKER:     Thank you, Your Honor.

 9                 THE COURT:     Thank you, counsel.

10            All right.    Counsel, we're all ready to

11     proceed?       And let me see, before we have the jury --

12     the jury has already met you all.            But a couple of

13     you might be new to me, since Judge Schanzle-Haskins

14     picked the jury.

15            Now, Ms. Barnes, you are, of course, here for

16     CMS.     And you also have with you co-counsel Joseph

17     E. Okon is it?

18                 MR. OKON:     Okon, Your Honor.

19                 THE COURT:     Okon.     Nice to have you here

20     for the first time.        And you're with the AG also?

21                 MR. OKON:     That's correct.

22                 THE COURT:     Excellent.      Excellent.   All

23     right.

24            And who else, Ms. Barnes, do you have at

25     counsel table?

                         KATHY J. SULLIVAN, CSR, RPR
                           OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 12 of 131
                                                                    92


 1                MS. BARNES:       Don Warren is to my right.      He

 2     is the supervisor of the supervisors.            He represents

 3     CMS.

 4                THE COURT:      We like to have the head chef.

 5     Very good.

 6                MS. BARNES:       And Kelsey Wang is our

 7     paralegal.

 8                THE COURT:      Kelsey, nice to have you.

 9     Indeed so.

10            Now, over to the plaintiff's table.         Mr. Baker,

11     you have someone with you?

12                MR. BAKER:      To my right is Cheryl Johnson.

13                THE COURT:      How do you do?

14                THE PLAINTIFF:         Thank you.   Very well.   How

15     about yourself?

16                MR. BAKER:      And to my left is Karen

17     Mansfield, who I think you've met before.

18                THE COURT:      Yes.     Nice to have you.

19            All right.    HAS everyone else been introduced

20     to the jury?

21                THE CLERK:      Yes, Your Honor.

22                THE COURT:      Excellent.      Thank you very

23     much.

24            All right.    Are we ready for the jury to come

25     in?

                        KATHY J. SULLIVAN, CSR, RPR
                          OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 13 of 131
                                                                    93


 1                 MR. BAKER:     Yes.

 2                 THE COURT:     Marshall.       If you would be good

 3     enough to open the door.

 4           (The jury entered the courtroom.)

 5                 THE COURT:     Okay.     The next four will be on

 6     the front row.      Excellent.

 7           Fine.   Thank you very much.          Please be seated,

 8     everyone.

 9           Well, ladies and gentlemen, welcome.           We're

10     delighted to have you.          And I, first of all, wish to

11     extend my personal gratitude to Judge

12     Schanzle-Haskins for handling the selection of this

13     jury.    And we welcome all you to Courtroom Number 2

14     as we proceed this afternoon in actual trial of

15     Johnson versus Illinois Department of Central

16     Management Services.

17           You have already, ladies and gentlemen, met and

18     been introduced to the players in this case who have

19     taken their seats at respective tables in the

20     courtroom.     And so everyone is acquainted with

21     everyone else.      And now you're acquainted with me.

22     So it's a pleasure to have you here, and thank you

23     so much for your service.

24           Each one of you are in a particular seat

25     according to a chart that I have in front of me.             So

                        KATHY J. SULLIVAN, CSR, RPR
                          OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 14 of 131
                                                                    94


 1     it is essential that you each take that same seat

 2     throughout the course of the trial.           I would

 3     appreciate it very much.          And it also assists Madam

 4     Clerk in making the connections and making sure we

 5     have all the players in the right spot.

 6           Very well.     You all were told what this case is

 7     about.     And you were inquired as to your back

 8     grounds.     And with that all in mind, we're ready to

 9     proceed now with the actual trial in this case.

10           Everyone is in place and we are ready to

11     proceed.     So consequently, we will begin with the

12     first matter on any trial agenda and that is the

13     open statements of counsel.           They will tell you what

14     they believe the evidence is going to show on both

15     sides.     That is for the plaintiff and for the

16     defendant.

17           So I ask you to listen carefully to their

18     opening statements which will give you a preview,

19     really, of what this case is all about.           Now, you

20     have some little idea because it was necessary

21     during the voir dire, that is to speak the right,

22     and your examination at the time of your selection.

23     You knew something about the case just to make sure

24     that everybody was familiar enough to answer the

25     questions on the voir dire.           But now we will go into

                        KATHY J. SULLIVAN, CSR, RPR
                          OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 15 of 131
                                                               95


 1     detail and give you a better and bigger view of what

 2     is to come.

 3           All right.     Are we ready to proceed?

 4                 MR. BAKER:     We are, Your Honor.

 5                 THE COURT:     If so, Mr. Baker, on behalf of

 6     Ms. Johnson, you may proceed with your opening

 7     statement.

 8                 MR. BAKER:     Thank you, Your Honor.

 9           May it please the Court?

10                 THE COURT:     It does.

11                 MR. BAKER:     Ladies and gentlemen, good

12     afternoon.     We're now in phase two of this trial.

13     And at this space, Ms. Barnes and I will have the

14     opportunity to talk with you, as Judge Mills

15     explained, to tell you a little bit about the case.

16           I like to metaphorically call it a preview of

17     the case.     And I want to talk to you a little bit

18     about the trial process and the evidence you will

19     hear.

20           To begin with, what we say right now is not

21     evidence.     It's basically our understanding of the

22     facts based upon the work we have done in the case.

23     Later this afternoon, you're gonna hear testimony

24     from the ladies and gentlemen that sit in this

25     trial -- in this chair, you're going to have

                        KATHY J. SULLIVAN, CSR, RPR
                          OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99    Page 16 of 131
                                                                      96


 1     exhibits presented to you, and that is the evidence.

 2           Now, your role is kind of like putting a jigsaw

 3     puzzle together.          And what I mean by that is that

 4     this is not gonna be like a stage play where

 5     everything comes in in a nice, orderly fashion,

 6     beginning, middle, and end.            Instead, you're gonna

 7     hear little bits and pieces of evidence.            It's not

 8     going to come in necessarily in chronological order.

 9           But after you have heard all of the evidence,

10     hopefully, with these bits and pieces, you're going

11     to be able to assemble a picture in your mind as to

12     what happened.

13           Now, I'm going to forewarn you about two

14     things.     First thing is this isn't going to be an

15     O.J. trial.     Unfortunately, you're not gonna be on

16     the edge of your seat waiting for the next piece of

17     evidence.     Because we're talking about the adequacy

18     of Cheryl Johnson's performance.            And she worked in

19     an information technology position.            So you're gonna

20     hear a lot of terminology about computers, upon

21     servicing computers.          And I gotta tell you, it's

22     kind of dry.      And I tell you that at the outset just

23     to be prepared.      I apologize for that, but that's

24     the nature of the case.

25           The first thing I think you need to know is

                        KATHY J. SULLIVAN, CSR, RPR
                          OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 17 of 131
                                                                    97


 1     what this dispute is about with a little more

 2     detail.

 3           In August of 2012, Cheryl Johnson, after

 4     working for the better part of five years, maybe six

 5     years, for the Department of Central Management

 6     Services, was terminated.           And the issue for you to

 7     decide is whether that termination had anything to

 8     do with her status as an African-American female.

 9     In other words, if the same thing had happened, but

10     Cheryl was a male Caucasian, would she have been

11     terminated.     And that's bottom line what you're

12     gonna have to decide in this case.

13           We will present evidence to show that Cheryl

14     was treated differently and less favorably than a

15     man who did her type of work.

16           The defendants are going to say, and Ms. Barnes

17     will come to this chair, to this podium, and tell

18     you that Cheryl Johnson was a horrible performer.

19     That she was given a series of disciplines because

20     of her performance, and it just didn't cut the

21     mustard.     That's what she's gonna tell you.        And

22     it's for you to decide which version to believe.

23           Now, I think as a starting point, you need to

24     know a little bit both about the Department of

25     Central Management Services and Cheryl Johnson.             And

                        KATHY J. SULLIVAN, CSR, RPR
                          OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99    Page 18 of 131
                                                                          98


 1     let's talk about CMS first.

 2           CMS is a state agency that essentially provides

 3     a variety of services for other state agencies.                It

 4     provides health insurance for state employees.                It

 5     handles personnel issues.            And back in the time

 6     period we're talking about, it essentially managed

 7     the information system for the agencies that worked

 8     under the jurisdiction of the Governor's Office.

 9     And I believe there were roughly twelve of those

10     agencies.

11           And that was done through a part of the CMS

12     called the Bureau of Communications and Computer

13     Services.     It basically was devoted to dealing with

14     state computers; hardware, software, those types of

15     things.     And within that particular bureau was an

16     area called the Data Center.                And you'll hear about

17     the Data Center.          And the man that was the head of

18     the Data Center is Don Warren, the man who is

19     sitting next to Ms. Barnes.            And you're gonna hear

20     from him later today.

21           Within the Data Center, there were a variety of

22     areas dealing with various aspects of computer

23     technology.     And one of those was the Midrange

24     Wintel Group; I think I have that right.                And that

25     was a group or an area that handled a specific type

                        KATHY J. SULLIVAN, CSR, RPR
                          OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 19 of 131
                                                                         99


 1     of equipment.      You'll hear more about that later on.

 2     Within that -- and that group was headed by a man by

 3     the name of Rod Nance.          And you'll meet Mr. Nance

 4     later in this case.

 5           Under that group, there were a series of units

 6     that were responsible for doing various aspects of

 7     technology for that particular type of equipment.

 8     One of those groups was the Hardware Unit.

 9           And you've heard of hardware and software.

10     Well, the Hardware Unit basically was the

11     screwdriver and pliers outfit.               It did work on the

12     equipment.     And the hardware group was headed by

13     Cheryl Johnson during the period of time that this

14     dispute involves.

15           Before Cheryl had that position, it was managed

16     by a man by the name Don Gordon.               And he managed the

17     position for a year or two before Cheryl took it

18     over.    And you're gonna hear from both of them in

19     this case.

20           I believe you're going to hear that -- that

21     within the Data Center, there were a variety of

22     units.    Each unit was devoted to doing these

23     particular aspect of computer technology.               Each unit

24     had a manager or supervisor.               They were typically

25     classified in state classification purposes as a

                        KATHY J. SULLIVAN, CSR, RPR
                          OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 20 of 131
                                                                100


 1     Public Service Administrator.

 2           And I believe you will hear that within the

 3     Data Center, Cheryl Johnson was the only

 4     African-American female that headed a group.

 5           Now, it's important in this case to understand

 6     some terminology.

 7           The first piece of terminology is the help

 8     desk.    Now, the help desk was a -- a unit that

 9     essentially would receive requests for services from

10     various state agencies that had computer problems.

11     And the purpose of the help desk was to make a

12     preliminary diagnosis of the problem.          And if they

13     couldn't figure out a solution, refer it to the unit

14     that had the expertise to deal with that problem.

15           The methodology for making that referral was

16     through a ticket.         Best way to describe a ticket is

17     it was a work order.         A work order basically

18     identified the agency that had the problem, a little

19     bit about the nature of the problem, who the contact

20     person was.     And the ticket was sent to the manager

21     of the group that was to deal with the problem.          And

22     the manager would then assign it to a subordinate

23     employee who was responsible for making the repair

24     or correction.

25           You are going to also hear about the Remedy

                        KATHY J. SULLIVAN, CSR, RPR
                          OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 21 of 131
                                                                   101


 1     System.    And the Remedy System was a program that

 2     CMS used to track tickets.           What the ticket was,

 3     when it came in, and the various aspects of dealing

 4     with the ticket from the time that it first came in

 5     until the project was completed.           It would kind of

 6     be a summary of the various steps that were involved

 7     in fixing the ticket.

 8           You're going to hear about Cheryl Johnson in

 9     this case.     And what you'll hear is that Cheryl grew

10     up here in Springfield, is a mother and a proud

11     grandmother.      Was educated at local schools and

12     universities; got a degree in computer science.             And

13     then for 30 years, she worked in various positions

14     both in the public sector and in the private sector

15     dealing with information technology.

16           You will hear that in May of 2006, she was

17     given a position at CMS in the Midrange Wintel

18     Group.    Her initial position was as a manager of a

19     software unit.      She'll talk a little bit about what

20     that entailed.      And I believe the evidence is that

21     while Rod Nance was technically her supervisor

22     because he headed the Midrange Wintel Group, most of

23     her interaction between the projects she worked on

24     were with Mr. Warren.         And he did a lot of the

25     effective oversight of her.

                        KATHY J. SULLIVAN, CSR, RPR
                          OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 22 of 131
                                                                      102


 1           And I'm not going to suggest that Cheryl

 2     Johnson walked on water in that particular position.

 3     I'm not going to overstate it.             But what I am going

 4     to suggest is that she received evaluations

 5     reflecting fully satisfactory service.             While she

 6     was in that unit, she was not reprimanded or

 7     disciplined for performance issues; her evaluation

 8     reflects that she satisfied her objectives.

 9           In May of 2008, she was assigned another

10     position in the Wintel Group, and here is where our

11     story really begins.         She was assigned to work as

12     the manager of the Hardware Unit.             She took the

13     place of Ed Gordon.        And she worked in that unit

14     from May of 2008 -- or -- yes, May of 2008 until

15     August of 2012, when she was terminated.

16           She worked under the supervision of Rod Nance.

17     He was the man that oversaw her work.             He was the

18     person who prepared her evaluations.             He is the

19     person who gave her job objectives.             He was the

20     person who evaluated her performance.

21           And I'm not going to get into all the detail

22     with you, but what I am going to say is that during

23     the period of time he supervised Cheryl, he piled it

24     on.   He gave her job assignments and

25     responsibilities and time periods for completing

                        KATHY J. SULLIVAN, CSR, RPR
                          OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 23 of 131
                                                                   103


 1     those responsibilities which was impossible for her

 2     to meet.     And you're gonna hear a lot about what

 3     they were, the time period she had to do them.             And

 4     you're gonna hear that she didn't satisfy his

 5     objectives.     You're gonna hear from her the reason

 6     why she didn't.

 7            You're then going to hear that she was

 8     terminated.     She was terminated because she didn't

 9     meet her job responsibilities as claimed by CMS, and

10     that she had gone through a period of progressive

11     discipline.     It's true she went through progressive

12     discipline.     It's true she didn't meet her

13     objectives.     It's also true that probably no one

14     could have met those objectives that Mr. Nance gave

15     her.

16            You're then going to hear that Cheryl

17     eventually was able to secure a job at another state

18     agency.    That state agency is Illinois Department of

19     Human Services.      And she was in an information

20     technology a position.          On paper, it was a lower

21     position than she had at CMS, but effectively, a lot

22     of the work that she did at the Department of Human

23     Services was project management work of the type she

24     did at CMS.     And you're gonna see that she was

25     evaluated there on two separate occasions as a fully

                        KATHY J. SULLIVAN, CSR, RPR
                          OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 24 of 131
                                                                  104


 1     satisfactory employee.

 2           Now, I don't mean to argue my case, that's not

 3     why I'm here.      I just wanted to give you a little

 4     preview of the evidence and I believe I have done

 5     that.    I thank you for your attention and I look

 6     forward to seeing you daily during this trial.

 7           Thank you.

 8                THE COURT:       Thank you, Mr. Baker.

 9           Ms. Barnes, you have the podium.

10                MS. BARNES:       Mr. Okon will be handling the

11     opening.

12                THE COURT:       Very well.     Mr. Okon.

13                MR. OKON:       May it please the Court?

14                THE COURT:       It does.

15                MR. OKON:       Good afternoon.     As you heard,

16     my name is Joe Okon.         I'm with the Illinois Attorney

17     General's Office.         And I'm here with Deb Barnes.

18     And we represent the defendant, the Illinois

19     Department of Central Management Services which is

20     commonly referred to its abbreviation which is CMS.

21           Now, Mr. Baker, he kind of explained the

22     several agencies and bureaus and groups within

23     bureaus, and it really can get kind of confusing.

24     So I really want to highlight some of the testimony

25     you're going to hear from context purposes so you

                        KATHY J. SULLIVAN, CSR, RPR
                          OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 25 of 131
                                                                   105


 1     have an understanding of it from the get-go.

 2           Prior to 2016, CMS had a bureau within it

 3     called the Bureau of Communication and Computer

 4     Services.     And that bureau is referred to, like all

 5     other state agencies, by its acronym, BCCS, and it's

 6     pronounced bicks.         BCCS performs information

 7     technology related services to the various agencies

 8     of the State of Illinois and their employees.

 9           In 2016, the Department of Innovation and

10     Technology was created.          And the Department of

11     Innovation and Technology is referred to as DOIT.

12     And when DOIT was created, BCCS was taken from CMS

13     and merged into DOIT.         Thus, CMS previously was, and

14     DOIT is now, responsible for more than 3,000 servers

15     that are located throughout the state.          And you will

16     hear testimony that essentially a server is a piece

17     of equipment that stores electronic data.

18           Midrange Wintel Group is a group within BCCS.

19     And it functions to permit state employees to use

20     their computers to perform job-related tasks such as

21     check their email, use the internet, run

22     applications; whatever it might be.

23           And you'll hear about five different groups

24     within Midrange Wintel:          Administrations, Systems

25     Software, Applications, Planning, and Hardware.

                        KATHY J. SULLIVAN, CSR, RPR
                          OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 26 of 131
                                                               106


 1           While each group performed different functions,

 2     they all are connected and contribute to the overall

 3     goal and purposes of allowing state employees to

 4     using their computers successfully without issue.

 5           You will also hear a lot of testimony about

 6     tickets.     And as Mr. Baker -- Mr. Baker referenced,

 7     a ticket is essentially a work order or assignment.

 8     And within a ticket, there are several tasks,

 9     typically several taxes that need to be completed in

10     order for the overall ticket to be completed.

11           And individuals will explain how each of those

12     five groups received tickets through an application

13     called Remedy.      And the managers were responsible

14     for ensuring completion of those tickets and

15     divvying out tasks associate the under those

16     tickets.

17           As plaintiff's counsel Mr. Baker just

18     mentioned, Ms. Johnson will testify that her

19     immediate supervisor, Rod Nance, treated Ed Gordon

20     more favorable than her due to her race and gender.

21     However, you will hear evidence that directly

22     combats such assertion.

23           Over the duration of this trial, you will hear

24     from four different managers that were managers of

25     the five different groups within Midrange Wintel.

                        KATHY J. SULLIVAN, CSR, RPR
                          OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 27 of 131
                                                                     107


 1     You will hear how Ms. Johnson was hired initially as

 2     manager of the Administration Group and was later

 3     moved to the Hardware Group which she managed until

 4     her employment was terminated.

 5           Ed Gordon will explain how he was the first

 6     manager of the Hardware Group.             And he held such

 7     position for over a year, at which point he was

 8     moved to manage the Application Group.             And that is

 9     the point that Ms. Johnson was then moved to manage

10     Hardware.

11           While Ms. Johnson will testify that she

12     received more work than Ed Gordon when she was

13     manager of Hardware, you will hear evidence opposing

14     such assertion.

15           Mr. Gordon will testify and explain how he

16     carried some of the duties of Hardware manager with

17     him and continued to do such duties while he was the

18     manager and supervisor of Applications.             These are

19     duties that Ms. Johnson never had to complete,

20     despite them falling under the umbrella of Hardware

21     manager.

22           And Ms. Johnson will testify that she and not

23     Ed was forced to specifically put tickets in her

24     name which made her personally responsible for the

25     completion of such tickets and created a significant

                        KATHY J. SULLIVAN, CSR, RPR
                          OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99    Page 28 of 131
                                                                        108


 1     amount of more work for her.                However, evidence will

 2     show that tickets were simply placed in her name to

 3     assist Ms. Johnson in better managing the status and

 4     completion of those tickets which her group was

 5     responsible for.          And regardless of whether or not a

 6     ticket was with -- was in a supervisor's name, the

 7     supervisor is always responsible for all tickets

 8     that are assigned to their group.                And it didn't

 9     change their duties.

10           Rod Nance will explain how he supervised all

11     group managers, including the Plaintiff and

12     including Mr. Gordon.          Mr. Nance will also explain

13     how he was part of the hiring committee that decided

14     to hire Ms. Johnson to work for CMS back in 2006.

15           Vicki Spencer will testify as to how she took

16     over as manager of Hardware Group following

17     Ms. Johnson's departure.           She will explain the

18     significant backlog of tickets she was faced with

19     due to Ms. Johnson's poor performance.                And

20     Ms. Spencer will testify that after approximately

21     six months, she was able to correct many of the

22     issues created by Ms. Johnson and was able to get

23     the hardware running efficiently again, much like it

24     was when it was handed to Ms. Johnson from

25     Mr. Gordon.

                        KATHY J. SULLIVAN, CSR, RPR
                          OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 29 of 131
                                                              109


 1           And Don Warren, seated at table here, will

 2     explain how he oversaw all the managers, including

 3     Ms. Johnson's immediate supervisor Rod Nance and was

 4     Mr. Nance's direct supervisor.

 5           Don Warren will speak at length concerning Ms.

 6     Johnson's quarterly and yearly evaluations which

 7     were performed to identify the deficiencies,

 8     articulate those deficiencies to her with the hopes

 9     of improving her performance as a manager.

10           You will also hear testimony from Jo Higgerson.

11     And Ms. Higgerson is a current DOIT employee, and

12     she currently has work experience with CMS as well.

13           Now, in preparation for this trial,

14     Ms. Higgerson will explain how she was tasked with

15     collecting specific data using a specific access

16     occasion at the request of Ms. Johnson.        And

17     Ms. Johnson asserts that such data is evidence that

18     supports her claim she received more work than Ed

19     Gordon and she was responsible to complete the

20     tickets herself.

21           This data that was collected by Jo Higgerson is

22     on this CD right here which we will be viewing in

23     court, and you, as members of the jury, will also

24     have the option to view during deliberations.        And

25     Ms. Higgerson will explain that the data requested

                        KATHY J. SULLIVAN, CSR, RPR
                          OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99    Page 30 of 131
                                                                    110


 1     by Ms. Johnson lacks significant pertinent

 2     information and does not establish which technicians

 3     worked on the tickets that were assigned to her.

 4           Conversely, Ms. Higgerson will testify

 5     regarding this exhibit.           And she will explain how

 6     she performed an additional search on the same data

 7     requested by Ms. Johnson, but she used a different

 8     application.      And in doing so, she establishes --

 9     she can establish which technician worked on the

10     tasks associated with the ticket that was assigned

11     to Ms. Johnson.

12           Ed Gordon, Rod Nance, Vicki Spencer, Don

13     Warren, Vicki Higgerson, they will all testify that

14     they provided assistance to Ms. Johnson with the

15     intent to improve her performance and understanding

16     of her position.          And you will hear testimony that

17     Ms. Johnson received approximately twice the amount

18     of training classes than Ed Gordon did.

19           In all, what I want to convey to you and what

20     will be elicited through testimony is that

21     Ms. Johnson was given opportunity after opportunity

22     and continued assistance to improve her performance

23     as manager.     But she could not improve her

24     performance.      And despite Mr. Nance and Mr. Warren

25     clearly articulating Ms. Johnson her deficiencies,

                        KATHY J. SULLIVAN, CSR, RPR
                          OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 31 of 131
                                                                     111


 1     hoping her performance would improve, Ms. Johnson

 2     was unable to correct such deficiencies which is why

 3     her employment was terminated.

 4           I'm looking forward to you hearing the evidence

 5     over the course of this trial.             And I'm confident in

 6     the end, you will find a verdict in favor of the

 7     defendant and against the plaintiff.

 8           Thank you.

 9                THE COURT:      Thank you, Mr. Okon.

10           All right, ladies and gentlemen, you have heard

11     the opening statements of counsel.             I believe we are

12     now ready to proceed with the case in chief.

13           And I will call upon the Government -- the --

14     on Mr. Baker to present his first witness, and we

15     will proceed.

16                MR. BAKER:      Thank you, Your Honor.       I'd

17     like to call Mr. Warren.

18                THE COURT:      Please, come right up here and

19     be sworn by Madam Clerk first.

20           (The witness was sworn.)

21                THE COURT:      Please.

22                         DONALD WARREN

23     called as a witness herein, having been duly sworn,

24     was examined and testified as follows:

25

                        KATHY J. SULLIVAN, CSR, RPR
                          OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 32 of 131
                                 WARREN - DIRECT               112


 1                           DIRECT EXAMINATION

 2     BY MR. BAKER:

 3           Q.   Good afternoon, Mr. Warren.      Can you state

 4     your name and address for US?

 5           A.   Donald Eugene Warren, 507 Mobile, Brighton,

 6     Illinois.

 7           Q.   Are you presently employed?

 8           A.   No.     I'm retired.

 9           Q.   And prior to your retirement, where did you

10     work?

11           A.   Before I retired, I worked at CMS, Central

12     Management Services.

13           Q.   And when was your last day at CMS?

14           A.   December 31st, 2015, I believe.

15           Q.   I want to take you back for the time period

16     between 2006 and 2012; roughly six years.        Did you

17     work at CMS at that time?

18           A.   Yes.

19           Q.   And did you work in a specific bureau?

20           A.   Yes.     I worked in BCCS.

21           Q.   Okay.     That's the Bureau of Computer --

22     Communication and Computer Services?

23           A.   Yes.

24           Q.   And how long did you work at BCCS?

25           A.   From 2004 until I retired.

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 33 of 131
                                 WARREN - DIRECT                        113


 1           Q.   During the time period I've talked about,

 2     2006 to 2012, what was your position at BCCS?

 3           A.   I had various positions.            When I first came

 4     there, I was the Midrange Wintel manager.               I then

 5     became the Midrange manager.               And then I moved into

 6     the Data Center Operations executive position.

 7     That's where I retired from.

 8           Q.   All right.     Do you recall when you went into

 9     that position?

10           A.   Pardon?

11           Q.   Do you recall when you went into your last

12     position?

13           A.   No.

14           Q.   Okay.     You're acquainted with Cheryl

15     Johnson?

16           A.   Yes, I am.     Yes.

17           Q.   And can we agree that Cheryl Johnson came to

18     your bureau sometime in 2006?

19           A.   Yes.

20           Q.   At that time, what was your position?

21           A.   I believe I was still the Midrange Wintel

22     manager.     I'm not positive about that.            I might have

23     been the Midrange manager.           But one of those two

24     positions.

25           Q.   Okay.     Can you tell us what Wintel -- what

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99     Page 34 of 131
                                   WARREN - DIRECT                   114


 1     Midrange Wintel was?           Or is?

 2            A.    Yeah.    Midrange Wintel was basically in

 3     charge of the Windows servers.               So servers that are

 4     devices that contain data and run applications so

 5     users can log into them, they can do email, they can

 6     get out to the internet.            They run applications like

 7     personnel applications and store data on them so

 8     that users can recall it back and things like that.

 9     Word processing.

10            Q.    Okay.    For those of us that are

11     technologically deprived, would a server be a type

12     of a computer?

13            A.    Yes.    Yes.

14            Q.    Okay.

15            A.    You have a server and you have a desktop

16     unit.       So the desktop is the one that you sit in

17     front of.       It's connected to a severe on the back

18     end.    That's where data is stored and applications

19     run and things like that.

20            Q.    Okay.

21            A.    Desktop is your interface.

22            Q.    Okay.    So did the -- did the Midrange Wintel

23     deal with particular types of servers?

24            A.    They were Windows servers; yes.

25            Q.    What do you mean by Windows server?

                            KATHY J. SULLIVAN, CSR, RPR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 35 of 131
                                 WARREN - DIRECT                   115


 1           A.   Windows is the operating system it runs on

 2     it.   There were different kinds of computers.

 3     Basically, what I was responsible for at the end --

 4     at that time it was just Windows servers.             But

 5     within the Data Center, we had mainframes which were

 6     large computers that ran an IBM operating system.

 7     We had Unix computers that ran Unix operating

 8     systems.     A then we had Windows servers that ran the

 9     Windows operating systems.

10           Q.   All right.     While we're on this topic,

11     within the Midrange Wintel area, how many servers

12     did it have some responsibility for?

13           A.   Within the Windows group, probably, in the

14     end, 27, 2800 maybe.

15           Q.   And were those servers -- where were they

16     located?

17           A.   The majority of them were located in the

18     Data Center.      We had a project going on -- basically

19     there was a consolidated project that went into

20     effect in 2000 -- around 2004.             And that's when they

21     decided to move all the servers from the agencies

22     into the Data Center.         So I had a project that

23     moved -- and the majority of them were all Windows.

24           So one of my projects was to go to an agency,

25     move all of their servers into the Data Center, and

                        KATHY J. SULLIVAN, CSR, RPR
                          OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 36 of 131
                                 WARREN - DIRECT                  116


 1     close down the agency Data Center.          That would save

 2     the state money.

 3           So as we went along, more and more servers came

 4     into the Data Center.         When I first got there, there

 5     were probably a few hundred servers.          And by the

 6     time we finished, there were close to 3,000.

 7           Q.   3,000 that were in the Data Center?

 8           A.   Most of them, yes.        Some of them we left in

 9     some of the agencies for certain reasons, but that

10     was very few.       The majority of them were in the Data

11     Center; yes.

12           Q.   Okay.    And when -- when was in completed?

13           A.   Still ongoing, I believe.

14           Q.   Okay.    At the time you retired, how many

15     servers were in the Data Center?

16           A.   Windows servers, there were somewhere around

17     3,000.     Twenty-eight to 3,000.

18           Q.   Okay.    That was in 2015?

19           A.   Yes.

20           Q.   Okay.    So between 2004 and 2015, there was a

21     transition of relocating servers from the field --

22           A.   Yes.

23           Q.   -- to the Data Center?

24           A.   Yes.

25           Q.   And when we talk about servers in the field,

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 37 of 131
                                 WARREN - DIRECT                     117


 1     could you be a little more specific and tell us

 2     what -- what that refers to?

 3           A.   When we say servers in the field, basically

 4     each agency had their own Data Center.           So

 5     Department of Human Services had a group of servers

 6     in their Data Center, Department of Transportation

 7     had a group of servers in their Data Center.            So

 8     what our project was was to pull those servers from

 9     their Data Center into our Data Center and close

10     down their Data Center.

11           Q.   And was a lot of that work done by the

12     Hardware Unit?

13           A.   It was done by a group, not necessarily the

14     Hardware Group.       We had a special project, that was

15     all special project.         So we had different people

16     responsible for that.         We had a team that was set up

17     and pulled them in.        Some of them were members of

18     the Hardware Group, some of them were members of

19     other groups.

20           Q.   Okay.    I want to talk to you a little bit

21     about the organization in the Data Center.            While

22     you were the manager of the Midrange Wintel Group,

23     how many subordinate units were in that group?

24           A.   I believe -- at that time, I believe there

25     were five.     There was the Administration Group,

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 38 of 131
                                 WARREN - DIRECT                  118


 1     there was the Hardware Group, the Software Group,

 2     the Application Group.          There are four.

 3           Q.   Are you familiar with the help desk?

 4           A.   Yes.

 5           Q.   And was the help desk with -- within the

 6     Data Center?

 7           A.   No.

 8           Q.   Where was that the help desk?

 9           A.   The help desk was located across the street

10     from the Data Center in the main CMS building.

11           Q.   Was it a part of BCCS?

12           A.   Yes, it was.

13           Q.   And what was the function or mission of the

14     help desk?

15           A.   The help desk was responsible for taking

16     calls from the various agencies and opening tickets

17     on -- within the Remedy system.             And then the

18     tickets would be assigned to the appropriate group,

19     and then the group would take those and resolve

20     them.

21           Q.   Okay.     Say, for example, I worked in the

22     Department of Corrections and I had a server-related

23     problem.     Would I -- would I contact the Data Center

24     for purposes of dealing with that problem?

25           A.   No.     You would contact the help desk.

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 39 of 131
                                 WARREN - DIRECT                 119


 1           Q.   The help desk?

 2           A.   Yes.

 3           Q.   And what would the help desk do?

 4           A.   The help desk would create a ticket and

 5     assign it to the appropriate group.

 6           Q.   All right.     So would a ticket be the same

 7     thing as a work order?

 8           A.   Basically; yes.

 9           Q.   What type of information would be in the

10     ticket?

11           A.   Basically there would be a number assigned,

12     a contact person from the agency, an overview of

13     what the problem was.

14           Q.   And would the help desk make the

15     determination as to which unit would best be able to

16     deal with the problem?

17           A.   Yes.    Based upon the information provided by

18     the agency person, they would assign it to what they

19     thought the appropriate group.

20           Q.   Okay.    So with respect to a Midrange Wintel

21     type of problem, would it be assigned to one of the

22     five groups in Midrange Wintel?

23           A.   Yes.

24           Q.   Okay.

25           A.   Assuming it was a Windows problem; yes.

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 40 of 131
                                 WARREN - DIRECT                   120


 1           Q.    Windows problem, okay.

 2           And would that particular unit be responsible

 3     for correcting the problem?

 4           A.    They would be responsible for investigating

 5     the issue, and if it was appropriate to their group,

 6     they would resolve the problem.             If not, they would

 7     hand it off to what they thought the -- I may be

 8     wrong.      It might get assigned back to the help desk

 9     or it might get assigned to the appropriate group,

10     I'm not sure which way it went.

11           Q.    Okay.    Now, you talked about -- well, before

12     you do that.        Within BCCS, does the term "task" have

13     any particular meaning?

14           A.    The term what?

15           Q.    Task?

16           A.    Oh, task.     Yes, yes.

17           Q.    Can you tell me what?

18                  THE COURT:    How do you spell that word?

19           A.    T-a-s-k.

20                  THE COURT:    Oh, task.

21           A.    It's a task.

22                  THE COURT:    Very good.       Thank you.

23     Okay.      Can you tell me what a task is at least

24     within the purview of BCCS?

25           A.    Yes.    So help desk is -- well, we'll just

                           KATHY J. SULLIVAN, CSR, RPR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 41 of 131
                                 WARREN - DIRECT                    121


 1     stick with help desk tickets.              A help desk ticket is

 2     opened up and assigned to a group.              And then within

 3     that, depending upon what needs to be done, tasks

 4     are assigned.       If it's just one person needs to do

 5     one thing, a task is assigned for that.              If it

 6     requires maybe multiple people to do something or

 7     multiple groups to do something, the task for each

 8     one of those things would be created.              And usually,

 9     they're sequential.        So the first person does their

10     thing, closes their task, it goes on to the next

11     person, they do their thing, close their task until

12     it's completed.

13           Q.   So a task would be a segment of work needed

14     to complete a ticket?

15           A.   Yes.

16           Q.   Okay.    And I'm assuming that in certain

17     instances, one person could do all the tasks; and in

18     other situations, there might have to be multiple

19     people to do a task?

20           A.   Correct; yeah.

21           Q.   Okay.    From time to time, in order to

22     complete a task within a ticket, would more than one

23     unit have to be involved in the ticket?

24           A.   Yes.

25           Q.   And how did that work in -- in shipping out

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 42 of 131
                                 WARREN - DIRECT                        122


 1     work to another unit?

 2           A.   Basically, they were assigned a task.

 3           Q.   And who would have made that assignment?

 4           A.   The owner of the ticket or -- and Remedy

 5     evolved over time, so there were pre-defined tasks

 6     set up.    So what that means is like a server

 7     installed -- that's a bad example.

 8           There are two types of tasks in Remedy.                Or two

 9     types of tickets.         There's an ESR which is a service

10     request, and then there's the help desk ticket.

11           Help desk tickets are more ambiguous.             So

12     it's -- you get a call, you think, "Well, I believe

13     this is what needs to be done."               You create a task

14     and you give it to somebody.               Whereas an ESR is a

15     service request, and it's maybe they need a new

16     server.    So that's fairly consistent from one time

17     to the next.

18           So what we did was we created a series of

19     tasks, and when you open a ticket for that,

20     everything was filled in automatically, all the

21     tasks were filled in.

22           Where was I going with that.

23           Q.   When was that put in place?

24           A.   I'm not sure -- like I said, it evolved.               So

25     probably -- it could have been in place around 2008

                        KATHY J. SULLIVAN, CSR, RPR
                          OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 43 of 131
                                 WARREN - DIRECT              123


 1     maybe.     It could have been before or a little bit

 2     after, I'm not certain.

 3           Q.   Okay.     Now, you used the term owner of the

 4     ticket.

 5           A.   Mm-hmm.

 6           Q.   Who is the owner of the ticket?

 7           A.   The owner is the person that was assigned

 8     to.   So it could be -- it could be a manager, it

 9     could be one of the subordinates within the group.

10           Q.   And what is the responsibility of the owner

11     of the ticket?

12           A.   To ensure that the work is completed.

13           Q.   And an owner could be a technician or it

14     could be a manager?

15           A.   Yes.

16           Q.   Okay.     I want to talk with you -- let me ask

17     you this:     The managers of the five units in the

18     Midrange Wintel Group, what was their job

19     classification?

20           A.   The managers were PSAs, Public Service

21     Administrators Option 3.

22           Q.   And can you tell me a little bit about what

23     the duties were of a PSA Option 3?

24           A.   Basically, in our case, it was to manage a

25     group of people to ensure work was completed in a

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 44 of 131
                                 WARREN - DIRECT                 124


 1     timely manner.

 2           Q.   Okay.    Did -- did the managers get involved

 3     in actually working on projects?

 4           A.   Yes.

 5           Q.   So a ticket could be assigned to a manager?

 6           A.   Yes.

 7           Q.   Okay.    Would that be kind of the exception

 8     to the rule?       And by that, would it normally be

 9     assigned to a technician?

10           A.   I believe so; yes.

11           Q.   Now, does the term help desk ticket have any

12     significance to you?

13           A.   Other than it's a ticket that was opened by

14     the help desk.

15           Q.   Okay.    Was there any time period that a help

16     desk ticket had to be completed?

17           A.   In most cases, we asked that they be

18     completed within four days, I believe.           Within four

19     days, I believe.

20           Q.   All right.     And is a help desk ticket

21     typically dealing with a repair?

22           A.   It could be; yes.        Not typically, but yes,

23     it could be.

24           Q.   And by that I mean, someone calls in and

25     says "I have a problem with my server, I need it

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 45 of 131
                                 WARREN - DIRECT                  125


 1     fixed?"

 2           A.   Yes.

 3           Q.   And in that situation, it would have to

 4     be -- the objective is to have it completed within

 5     four days?

 6           A.   Well, at most.       If a server was down, it was

 7     very important, so it should be completed within

 8     minutes to hours.

 9           Q.   Okay.    And what was the normal time period

10     for assigning a ticket to a technician?

11           A.   One day.

12           Q.   Are you sure about that?

13                THE COURT:       Say that again?

14           A.   One day.

15           Q.   Are you sure about that?

16           A.   I'm fairly certain; yes.

17           Q.   Okay.

18           A.   It varies.      I mean -- like I said, there are

19     different kinds of tickets in Remedy.            One is help

20     desk, one is ESR.         So in help desk I think they were

21     one day things had to be assigned.

22           Q.   Mr. Warren, there's a big white -- big gray

23     book, I guess, in front of you.

24           A.   Yes.

25           Q.   Could you go Exhibit 26 for me, please.

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 46 of 131
                                 WARREN - DIRECT              126


 1           A.   Okay.

 2           Q.   Can you identify that document for me?

 3           A.   That's a performance eval for Ed Gordon.

 4           Q.   And is that a performance evaluation for the

 5     period May 1, 2007, to May 1, 2008?

 6           A.   Yes, it is.

 7           Q.   And if you go to the back page, I'm gonna

 8     ask if your signature appears on it?

 9           A.   Yes, it does.

10           Q.   Could you go to Part 4?

11           A.   Yes.

12           Q.   And I'm looking -- Part 4 is the objectives

13     given for Mr. Warren during the next reporting

14     period; am I correct?

15           A.   For Mr. Gordon.

16           Q.   Mr. Gordon, excuse me.

17           A.   Yes.

18           Q.   Can you go to Item Number 1.

19           A.   Yes.

20           Q.   What time period was he expected to assign

21     tickets to subordinate staff?

22           A.   In this particular eval it's two days.

23           Q.   Okay.

24           A.   That evolved over time and changed.

25           Q.   Okay.    Well, my question is back in -- back

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 47 of 131
                                 WARREN - DIRECT                127


 1     in 2007-2008, it was two -- it was -- had two days

 2     to make the assignment?

 3           A.   Yes.

 4           Q.   Okay.    Do you recall when that changed?

 5           A.   I believe the following year.

 6           Q.   Were your personally acquainted with the

 7     managers that were in the five units in the Intel

 8     group?

 9           A.   Yes.    I knew them all; yes.

10           Q.   Okay.    And that would have been true when

11     Cheryl Gordon -- Cheryl Johnson was in that group?

12           A.   Yes.

13           Q.   Other than Cheryl Johnson, was any manager

14     African-American?

15           A.   No.

16           Q.   So she would have been the only

17     African-American female?

18           A.   Yes.

19           Q.   Within your area of responsibility when you

20     were the -- I think the head of the Data Center; am

21     I correct?

22           A.   Yes.

23           Q.   How many managers worked in the Data Center

24     at that time?

25           A.   That reported to me?

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 48 of 131
                                 WARREN - DIRECT                    128


 1           Q.   Well, not necessarily.           Managers that worked

 2     in the Data Center?

 3           A.   12 to 15 maybe.

 4           Q.   Were any of them African-American females?

 5           A.   No.

 6           Q.   Other than Cheryl Johnson?

 7           A.   Correct.

 8           Q.   At any time between 2005 and when you

 9     retired in your area of responsibility, were there

10     ever any African-American female managers?

11           A.   No.

12           Q.   Cheryl was the only one?

13           A.   Other than Cheryl.        Yes.

14           Q.   I'd like to ask that you turn to -- let me

15     ask you this:       When Cheryl first began working for

16     CMS, she came in off the street; am I correct?

17           A.   Yes.    She did not currently work for CMS.

18           Q.   All right.     And in fact, she came in from

19     someplace other than State of Illinois?

20           A.   And that I don't recall.

21           Q.   Okay.    Did she have to go through a

22     probationary period?

23           A.   Six months; yes.

24           Q.   And did she complete the probation?

25           A.   Yes.

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 49 of 131
                                 WARREN - DIRECT                  129


 1           Q.   So at least within the first six months, her

 2     work was satisfactory?

 3           A.   Yes.

 4           Q.   When Cheryl first came into CMS, do you

 5     recall what her job was?

 6           A.   When she first came to CMS she was manager

 7     of the Administration Group.

 8           Q.   And that was in Wintel --

 9           A.   That was within Wintel, it was just a group

10     under Wintel.

11           Q.   Okay.    So in Cheryl doing her job in the

12     Administration Group, and in you doing your job

13     during that time period, were you in a position to

14     assess and evaluate Cheryl's performance?

15           A.   Yes.

16           Q.   And would it be accurate to say you would

17     have been in a better position to do it than Rod

18     Nance would have?

19           A.   When she was in Administration?

20           Q.   Yes.

21           A.   I'm thinking, because when -- when Cheryl

22     was hired, I had -- I don't remember if she reported

23     directly to me, if I was the Wintel manager there,

24     or if I was already Midrange manager and she

25     reported directly to Rod.           I don't recall that.

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 50 of 131
                                 WARREN - DIRECT                130


 1           Q.   Okay.    Well, can we agree that there was

 2     some point in time where she began reporting

 3     directly to Rod?

 4           A.   Yes.

 5           Q.   And prior to that, she essentially reported

 6     directly to you?

 7           A.   And that I cannot say definitively.    I don't

 8     recall.

 9           Q.   You don't recall when that was?

10           A.   Yes.

11           Q.   I want you to go to Plaintiff's Exhibit 2.

12                THE COURT:      2 was it?

13           Q.   Yes.

14           A.   Okay.

15           Q.   Can you identify that document for me?

16           A.   Yes.    That's a performance evaluation for

17     Cheryl Johnson.

18           Q.   And it covers what period of time?

19           A.   November 2006 to November of 2007.

20           Q.   Now, if you recall, did Cheryl begin working

21     for CMS in May of 2006?

22           A.   I'm assuming that's when she started; yes.

23           Q.   Okay.    So this evaluation would have been

24     for work through the first year and a half she

25     worked at CMS?

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 51 of 131
                                 WARREN - DIRECT                 131


 1           A.   Yes.

 2           Q.   Okay.     Did you have any involvement in the

 3     preparation of this evaluation?

 4           A.   The only thing I did was sign it after the

 5     immediate supervisor signed it.

 6           Q.   But you were the person that really oversaw

 7     much of her work during that time period, were you?

 8           A.   No.

 9           Q.   You weren't?

10           A.   No.     Otherwise, I would have been the direct

11     supervisor.

12           Q.   All right.     You say there was a period of

13     time that you supervised her?

14           A.   I said there was a period of time where I

15     may have.        I just don't recall when I moved up a

16     position.        If I would have been the Midrange Wintel

17     manager which Rod signed off -- that was the

18     position he was in when this document was signed.

19     If I was still in that position and I just don't

20     remember when I changed job positions.

21           Q.   Okay.     During a time period you supervised

22     her, did you ever reprimand her for her performance?

23           A.   I don't recall if I ever directly supervised

24     her, but no, I never reprimanded her for her

25     performance.

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 52 of 131
                                 WARREN - DIRECT                     132


 1           Q.   Okay.    There came a point in time where

 2     Cheryl was assigned to the Hardware Unit?

 3           A.   Yes.

 4           Q.   In you doing your job at CMS and in Cheryl

 5     doing her job in the Hardware Unit, how much contact

 6     did you have with her?

 7           A.   I had a fair amount.            The job position that

 8     she was in was very important.

 9           Q.   And would the same thing have been true

10     while you were -- while Cheryl was in the

11     Administration Unit?

12           A.   Yes.    I'm sorry, that's what I thought you

13     were referring to, is the Administration Unit.              Yes.

14           Q.   Okay.    All right.      So when she was in the

15     Administration Unit, you had a fair amount of

16     contact with her?

17           A.   Yes.

18           Q.   When she went to the Hardware Unit, how much

19     contact did you have with her?

20           A.   Still had some contact.

21           Q.   You say some.      How much?

22           A.   I'd had moved up another level, so I had

23     less time to spend with certain -- you know, various

24     groups.    So I spent more time probably with the

25     managers that reported directly to me rather than

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 53 of 131
                                 WARREN - DIRECT               133


 1     the subordinate managers.

 2           Q.   Okay.    When you moved up, how many managers

 3     reported directly to you?

 4           A.   Five.

 5           Q.   And how many subordinate managers were there

 6     under those five managers?

 7           A.   Probably just five.

 8           Q.   Okay.    So you would -- there would have been

 9     five managers and five subordinate managers that

10     would have in some respect been under your chain of

11     command?

12           A.   Yes.

13           Q.   Okay, ten total.

14           When you were in that position, how much time

15     did you have to spend with the Wintel Hardware Unit?

16           A.   More than likely the only time I spent was

17     when I had questions.         I usually -- I didn't sit in

18     my office all day long and, you know, emails and

19     things like that, I would get up and talk to

20     somebody if I had a question or wanted information.

21     So if I needed information, I would go ask and talk

22     to them.

23           Q.   Okay.

24           A.   I could go to the Midrange manager which

25     would be Rod, or I could go to Cheryl possibly.         Or

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 54 of 131
                                 WARREN - DIRECT                 134


 1     if I knew, you know, that a particular person was

 2     working on a project, I may go directly to them.

 3           Q.   Okay.    Would it be an accurate statement to

 4     say that you were not in a real good position to

 5     assess Cheryl's performance while she was the

 6     Hardware manager?

 7           A.   Day-to-day performance; no.       Overall

 8     performance, yes.

 9           Q.   All right.     Would it be fair to say that

10     most of what you found out about Cheryl came from

11     Rod Nance.

12           A.   Yes.

13           Q.   May I have just a moment, Your Honor?

14                THE COURT:      Yes, surely.

15     Kind of backtracking for a moment.          Would it be

16     accurate to say that the Hardware Unit, as I

17     characterized in my opening statement, was kind of

18     the pliers and screwdriver unit?

19           A.   That is correct.

20           Q.   And from time to time, it had to take

21     servers out of service?

22           A.   Yes.

23           Q.   And install new servers?

24           A.   Yes.

25           Q.   And when a server is taken out of service,

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 55 of 131
                                 WARREN - DIRECT                135


 1     is there some down time where the customer agency

 2     doesn't have access to the server?

 3           A.   Yes.

 4           Q.   And just to coordinate that particular

 5     process of either installing or taking out of a

 6     server, was it important to coordinate the work with

 7     the customer?

 8           A.   Yes.

 9           Q.   Who normally did that?

10           A.   I don't remember.

11           I -- I think it was probably the manager.     It

12     would probably be Cheryl coordinating at that time.

13     Or sometimes, depending upon how large the project

14     was, there could be a project manager that was

15     assigned to it, in which case, they would do the

16     coordinate.

17           Q.   Okay.    Was it ever done by the technician?

18           A.   Yes.    Yes.

19           Q.   So it could be the manager, it could be a

20     project manager, or it could be a technician?

21           A.   Yes.    Depending upon the importance of the

22     server.

23           Q.   Sure.

24           I don't think I've asked you about something

25     that I think may be important in this case.      What is

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 56 of 131
                                 WARREN - DIRECT                    136


 1     the Remedy system?

 2           A.   It's -- it's basically the ticketing system

 3     that was used.        And it did various things.     Remedy

 4     was the way duties were assigned.           So if a server

 5     needed to be built, basically, a Remedy ticket was

 6     created and all the tasks would be there and then

 7     the managers would assign technicians to them.           And

 8     then they'd track status of the ticket.           Help desk

 9     tickets were within Remedy also.

10           I believe assets were in Remedy also.         I mean

11     there were a lot of things stored in there.

12           Q.   Okay.    So would it be an accurate statement

13     that the Remedy system could be used to track the

14     progress of work done to complete a ticket?

15           A.   Correct.

16           Q.   And would it identify the agency that -- or

17     the person that was requesting the work?

18           A.   Yes.

19           Q.   And --

20           A.   I believe so.      At least the agency would be.

21     But I think probably the person -- it would at least

22     have a contact person.

23           Q.   Okay.    And would it identify the owner of

24     the ticket?

25           A.   Yes.

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 57 of 131
                                 WARREN - DIRECT                    137


 1           Q.   Okay.    And would it identify the various

 2     tasks that were performed in connection with the

 3     ticket?

 4           A.   Yes.

 5           Q.   Okay.    Within the Hardware Unit, can you

 6     tell me what a change ticket was?

 7           If you remember.

 8           A.   You know, I've been retired for a while.

 9           I don't remember exactly what it is, no.           I

10     mean a change ticket -- no, I -- I can't say

11     definitively what it is.

12           If you can tell me what you think it is, I can

13     tell you, yeah, that's right.

14           Q.   I'm gonna make it easier, I'm going to ask

15     somebody else.

16           A.   Okay, that's fine.

17           Q.   Your Honor, I'd like to offer into evidence

18     Plaintiff's Exhibit 2 which is the performance

19     evaluation for Ms. Johnson for November 2006 to

20     November 2007.

21                THE COURT:      Any objection to 2?

22                MS. BARNES:       No, Your Honor.

23                THE COURT:      Thank you.       It's admitted.

24           (Plaintiff's Exhibit 2 admitted.)

25     What does it mean to close a ticket?

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 58 of 131
                                  WARREN - CROSS                  138


 1           A.   Basically, ensure that the work has been

 2     completed and close the ticket within the Remedy

 3     system.

 4           Q.   Okay.     That means the work is done and the

 5     customer is satisfied?

 6           A.   Works done.

 7           Q.   And the customer should be satisfied?

 8           A.   Should be satisfied; yes.

 9           Q.   Okay.     I don't think I have any further

10     questions.        Thank you very much.       Mr. Warren.

11                THE COURT:      All right.       Counselor?

12                MS. BARNES:       Oh, I'm sorry.

13                THE COURT:      That's all right.

14           All right, Ms. Barnes.

15                           CROSS EXAMINATION

16     BY MS. BARNES:

17     Mr. Warren, Mr. Baker asked you about the time

18     required to address a ticket.

19           A.   Yes.

20           Q.   And he was talking to you about Plaintiff's

21     26.   And that would have been Mr. Gordon's

22     evaluation?

23           A.   Yes.

24           Q.   And the time frame required for addressing a

25     ticket in that evaluation was what?

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 59 of 131
                                  WARREN - CROSS                        139


 1            A.   That particular one was two days, I believe.

 2     Yes.

 3            Q.   26.     What page are you looking at?

 4            A.   I'm looking at page 3 of 4, Part 4.

 5            Q.   Are you looking at paragraph -- or

 6     Exhibit 26?

 7            A.   Yes.

 8            Q.   Okay.     Look -- okay.        Assigned to staff

 9     within two days, okay.          That is an employee

10     objective for the next reporting period; correct?

11            A.   Correct.

12            Q.   Now, that was required of Mr. Gordon.              Would

13     you go back to Exhibit 2.           What was required of

14     Ms. Johnson?        In terms of assigning tickets?

15            A.   Two days.

16            Q.   The same requirement; correct?

17            A.   Yes.

18            Q.   All right.     Now, let's look at the rest of

19     this evaluation.

20                 THE COURT:     We're still on 26 now?

21     Well, I want you to take a look at 2, page 3 of 4,

22     in the section employee objectives?

23            A.   Okay.

24            Q.   And what requirement was imposed on

25     Ms. Johnson for closing help desk calls?

                           KATHY J. SULLIVAN, CSR, RPR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 60 of 131
                                  WARREN - CROSS                 140


 1           A.   90 percent must be closed within four days.

 2           Q.   Now flip back to 26; Mr. Gordon's

 3     evaluation.

 4           A.   Okay.

 5           Q.   Same section, page 3 of 4.

 6           A.   Yes.

 7           Q.   What requirement was imposed on him for

 8     closing help desk tickets?

 9           A.   90 percent within four days.

10           Q.   The same requirement that was required of

11     Ms. Johnson; correct?

12           A.   Yes.

13           Q.   Go back to 2 again, same page.        What was the

14     third requirement set out there for Ms. Johnson?

15           A.   You mean the maintain compliance with --

16           Q.   Yes, that.     Could you read that?

17           A.   Yes.    (As read:)     Maintain compliance with

18     all CMS policy and procedures 100 percent of the

19     time.

20           Q.   Go back it 26; Mr. Gordon's evaluation.        And

21     would you tell the jury please what was required of

22     Mr. Gordon in number 3?

23           A.   Number 3?

24           Q.   Yes.

25           A.   (As read:)     Maintain compliance with change

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 61 of 131
                                  WARREN - CROSS                 141


 1     incident problem and project management policies and

 2     processes 100 percent of the time.

 3           Q.   The same requirement that was imposed on

 4     Ms. Johnson; correct?

 5           A.   It's not worded the same; no.

 6           Q.   Is it different?       Substantively is it

 7     different.        I know it's different --

 8           A.   No, it's policies.        It's basically the same.

 9           Q.   They both had to --

10           A.   Hundred percent of the time; yes.

11           Q.   Okay.     All right.

12           The -- does Ms. Johnson's, Exhibit 2, address

13     any requirement for subordinate annual evaluations?

14           A.   Yes.     Ensure all subordinate annual

15     evaluations are completed and submitted in a timely

16     manner.

17           Q.   What was required of Mr. Gordon in

18     Exhibit 26 in that same section?

19           A.   Ensure all subordinate annual evaluations

20     are completed and submitted in a timely manner.

21           Q.   The same requirement that was required of

22     Ms. Johnson; isn't that right?

23           A.   Correct.

24           Q.   Let's look at -- what about tasks,

25     completing tasks?         What is required of Ms. Johnson

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 62 of 131
                                  WARREN - CROSS                 142


 1     in Exhibit 2?        It's Number 11.

 2           A.   Excuse me.     It's paper clipped.

 3           You said it was number 11?

 4           Q.   Yes.

 5           A.   Are you talking about objectives for the

 6     next reporting period?

 7           Q.   Yes.    Page 3 of 4 in Exhibit 2?

 8           A.   This one only has 10.

 9           Q.   Really?

10           A.   Yes.

11           Q.   We may need to straighten something out --

12           A.   We're talking Cheryl Johnson's evaluation

13     for 11/7 through 11/8?

14           Q.   Yes.

15           A.   Part 4, employee objectives for next

16     reporting period?

17           Q.   Yes.

18           A.   Yes, this only has 10 objectives.

19           Q.   Let me show you what -- the page provided by

20     the plaintiff in my set of exhibits.         Would you take

21     a look at that page.

22           A.   Number 11 is complete all assigned tasks by

23     the scheduled due date.

24           Q.   Okay.     Now, could you flip to Exhibit 26,

25     Mr. Gordon's evaluation?

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 63 of 131
                                  WARREN - CROSS                  143


 1           A.   That is line 10 on the one that I'm looking

 2     at also.     Same thing.

 3           Q.   I'm sorry.     Complete all assigned tasks by

 4     the scheduled due date?

 5           A.   Yes.    On mine it's number 10.       There is not

 6     an 11 on this particular one.

 7           Q.   Okay.

 8           A.   But that objective is included in it though.

 9           Q.   So ensure subordinate annual evaluations is

10     the same as Mr. Gordon's, and there is also complete

11     all assignments by the scheduled due date?

12           A.   Correct.

13           Q.   Okay.    I'm sorry.

14           Now go to Exhibit 26.         In Mr. Gordon's

15     evaluation at number 8, what is required of him?

16           A.   Complete all assigned tasks by due date.

17           Q.   The same requirement that was made of

18     Ms. Johnson; correct?

19           A.   Yes.

20           Q.   Now, some of these numberings are different.

21     Could you explain to the jury maybe why there's a

22     few different sections on Ms. Johnson's as opposed

23     to Mr. Gordon's?

24           A.   I mean it varies from job to job.          So

25     depending upon the responsibilities of that

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 64 of 131
                                  WARREN - CROSS               144


 1     particular group or that particular individual, they

 2     could vary.

 3           Q.   Okay.    They had two different groups?

 4           A.   Yes.

 5           Q.   Okay.    But these two evaluations, it's

 6     correct to say, for both Ms. Johnson and Mr. Gordon,

 7     required both of them to effectively manage staff

 8     resources, tickets must be assigned to staff in two

 9     days, 1.     90 percent of help desk calls must be

10     closed in a four day time frame, 2.         Maintain

11     compliance with change incident and project

12     management policies and processes 100 percent of

13     time, 3.     Ensure annual evaluations completed and

14     submitted timely, 4.         Complete assigned tasks by the

15     scheduled due date, 5.

16           All five of those categories were required of

17     both Ms. Johnson and Mr. Gordon; isn't that right?

18           A.   Yes.

19           Q.   Now, I want you to take a look at who signed

20     both of these evaluations as the direct supervisor?

21           A.   Rod Nance signed Cheryl Johnson's as the

22     immediate supervisor.

23           And Rod Nance signed Ed Gordon's as the

24     immediate supervisor.

25           Q.   And in this first evaluation for

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 65 of 131
                                  WARREN - CROSS                    145


 1     Ms. Johnson, go there to the list of -- Part 2 in

 2     Ms. Johnson's general appraisal of employee

 3     performance.       Do you see that?

 4           A.   Yes.

 5           Q.   There are ten categories there; right?

 6           A.   Yes.

 7           Q.   Would you just quickly read to the jury what

 8     categories those are that are being applied to

 9     Ms. Johnson's performance?

10           A.   (As read:)     Job knowledge, productivity,

11     quality, initiative, use of time, planning,

12     follow-up, human relations, leadership, subordinate

13     development.

14           Q.   Could you go to Mr. Gordon's, please,

15     Exhibit 26, at page 2 of 4.

16           A.   And they will be the same.         That was

17     consistent.

18           Q.   The exact same categories; correct?

19           What did Mr. Nance give Ms. Johnson on this

20     particular evaluation in terms of the appraisal?

21           A.   Okay.    For job knowledge, needs improvement.

22     Productivity, needs improvement.            Quality, needs

23     improvement.       Initiative, meets expectations.         Use

24     of time, needs improvement.           Planning, needs

25     improvement.       Follow-up, needs improvement.         Human

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 66 of 131
                                  WARREN - CROSS                       146


 1     relations, meets expectations.              Leadership, needs

 2     improvement.       And subordinate development, meets

 3     expectations.

 4           Q.   Okay.    Would you take a look at the second

 5     page of the exhibit that I was given by plaintiff's

 6     counsel and tell me what sections are checked in

 7     those ten categories with respect to Ms. Johnson?

 8           A.   Oh, wait, was I looking at the wrong one

 9     possibly?

10           Q.   Exhibit 2?

11           A.   They just fell out.

12           Q.   Oh.

13           A.   From 11/6 to 11/7?

14           Q.   Yeah.

15           A.   Okay, I'm sorry.       For that -- I read the

16     wrong one.

17           Q.   He's reading the wrong page.           Sorry.

18           A.   Okay.    For that particular one, for each one

19     of those categories, job knowledge, productivity,

20     quality, initiative, use of time, planning,

21     follow-up, human relations, leadership, and

22     subordinate development, all of those categories

23     were meets expectations.

24           Q.   Meets expectations?

25           A.   Yes.

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 67 of 131
                                  WARREN - CROSS                  147


 1           Q.   Okay.    Go over to Mr. Nance's --

 2           A.   Mr. Gordon's?

 3           Q.   What was checked on those general appraisals

 4     of those ten categories?

 5           A.   For Mr. Gordon?

 6           Q.   Yeah.    All but -- all but two were meets

 7     expectations; correct?

 8           A.   Yes.    Initiative --

 9           Q.   Or all but three?

10           A.   -- and follow-up and leadership were all

11     exceeds expectations.

12           Q.   Okay.    So would it be fair to say then that

13     these two evaluations by Rod Nance of Ms. Johnson

14     and Mr. Gordon were pretty equivalent?

15           A.   Yes.

16           Q.   Okay.    Take a look at the -- the box above

17     number -- Number 2 on appraisal of objectives.

18           A.   For?

19           Q.   For Ms. Johnson.       It would be Exhibit 2.

20           A.   Okay.    The box above what?

21           Q.   The Part 2.      Would be Part 1, appraisal of

22     objectives.

23           A.   Yes.

24           Q.   What is that first --

25           A.   For reporting period, 100 percent of help

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 68 of 131
                                  WARREN - CROSS                   148


 1     desk --

 2                THE COURT:       Wait a minute, wait a minute.

 3     Start that again.         Read it clearly.

 4     The first objective, appraisal of objectives in Part

 5     2 for Exhibit 2 required of Ms. Johnson is what?

 6           A.   For current reporting period, 90 percent of

 7     help desk calls must be closed within a four day

 8     time frame.

 9           Q.   And that was the met; correct?

10           A.   Correct.

11           Q.   Flip over to Mr. Gordon's.        The first

12     appraisal of objectives for him was what?

13           A.   For current reporting period, help desk

14     calls must be closed within a four day time frame.

15           Q.   The same requirement that was imposed on

16     Ms. Johnson; correct?

17           A.   Yes.

18           Q.   And that was also met?

19           A.   Yes.

20           Q.   So they had -- they essentially had the same

21     evaluation for that?

22           A.   Yes.

23           Q.   What about the next category?        Maintain

24     compliance with change incident problem and project

25     management 100 percent of the time?          What was Mr.

                         KATHY J. SULLIVAN, CSR, RPR
                           OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 69 of 131
                                  WARREN - CROSS                   149


 1     Nance's report there of Ms. Johnson?

 2           A.   She received a met.

 3           Q.   What did Mr. Gordon receive in that same

 4     category?

 5           A.   He received a met.

 6           Q.   What about the next category, manage staff

 7     efficiently creating tasks through the use of Remedy

 8     applications to assign work to staff?            What did

 9     Ms. Johnson receive from Mr. Nance?

10           A.   She received a met.

11           Q.   What did Mr. Gordon receive in that same

12     category from Mr. Nance?

13           A.   He received a met.

14           Q.   So at least for these two evaluations in

15     this time frame, Ms. Johnson's November '06 to '07,

16     Mr. Gordon's May '07 to '08, these evaluations

17     were -- would it be fair to say they were

18     equivalent?

19           A.   They were similar; yes.

20           Q.   Okay.    Now, an employee's performance may or

21     may not change; would you agree with that?

22           A.   Correct.

23           Q.   Okay.    Over time?

24           A.   Yes.

25           Q.   Thank you, that's all I have.

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 70 of 131
                                 WARREN - REDIRECT                 150


 1                THE COURT:       Thank you, Ms. Barnes.

 2           Mr. Baker.

 3                MR. BAKER:       Thank you, Your Honor.

 4                THE COURT:       You may redirect.

 5                          REDIRECT EXAMINATION

 6     BY MR. BAKER:

 7           Q.   You have a lot of paper in front of you.

 8           A.   Yeah, it fell out.        It's out of order, so --

 9           Q.   If we take a look at Exhibit 26.          That's an

10     evaluation of Mr. Gordon while he headed the

11     Hardware Unit?

12           A.   That is correct.

13           Q.   And if we take a look at Exhibit 2, that is

14     the evaluation of Ms. Johnson while she was in the

15     Administration Unit?

16           A.   Yes.

17           Q.   Okay.    And you had more contact with her

18     when she was in the Administration Unit; am I

19     correct?

20           A.   Possibly so; yes.

21           Q.   I notice in all of these evaluations there

22     is a Part 4 which says (as read:)             Employee

23     objectives for next reporting period.             You see that?

24           A.   Yes.

25           Q.   Who sets those objectives?

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99    Page 71 of 131
                                  WARREN - REDIRECT                 151


 1           A.   The manager -- I mean it can be done between

 2     the manager and the individual, but a lot of times

 3     it's the manager setting the objectives.

 4           Q.   Okay.

 5           A.   But -- well, actually, it's the individual,

 6     you know, they'll have some goals they want to

 7     achieve, and then the manager will add to them.

 8           Q.   Okay.     Is it normally an interactive

 9     process?

10           A.   Somewhat, yes.

11           Q.   Yeah.     I mean the manager says, "Here, I

12     think, are some goals I would like.            What do you

13     think about it."          And the employee says, "Well, here

14     are some goals that I think might be more

15     realistic."        And they -- a kind of give-and-take

16     process?

17           A.   Yes.

18           Q.   And ultimately, the manager is the final

19     word on the objectives?

20           A.   Yes.     There are some basics, like the help

21     desk tickets closed four days, those are consistent

22     across the board.

23           Q.   Okay.     All right.

24           So there's some that are just standard?

25           A.   Yes.

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 72 of 131
                                 WARREN - REDIRECT                      152


 1           Q.   Everyone has them?

 2           A.   Yes.

 3           Q.   And there are others that are manager

 4     created?

 5           A.   Yes.

 6                MR. BAKER:       Okay.     I have no further

 7     questions.        Thank you.

 8                THE COURT:       Thank you.       Mr. Baker.     Back to

 9     you, Ms. Barnes?

10                MS. BARNES:         Well, Your Honor, the only

11     addition -- we would like the Court to admit

12     Exhibit 26.        I think Exhibit 2 was admitted, and we

13     think Mr. Gordon's should be admitted too.

14                MR. BAKER:       I have no objection.

15                THE COURT:       It's admitted.

16           (Plaintiff's Exhibit 26 admitted.)

17                THE COURT:       Well, that's good timing.          It's

18     about time for our break, isn't it?               Of course it

19     is.   Let's take our afternoon break.              We will stand

20     in recess for twenty minutes.              Please recall,

21     however, ladies and gentlemen, the admonition of the

22     Court not to discuss this case at all, even among

23     yourselves, until it's time to deliberate your

24     ultimate verdict.         Okay?     So zip 'er.

25           Very good.      Let's enjoy our break.         We will

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 73 of 131
                                 GORDON - DIRECT                       153


 1     stand in recess for twenty minutes.

 2           (A recess was taken.)

 3                  THE COURT:     Thank you, everyone.       Please be

 4     seated.      I apologize for keeping you stranded for a

 5     few minutes, but I have a long route back here

 6     that's slanted because of OSHA and all of the

 7     typical requirements, so I've got a hike from the

 8     chambers up this back tab.

 9           In any event, thank you very much.            And we're

10     all in place after our break.              And Mr. Baker.

11                  MR. BAKER:     Thank, Your Honor.       I'd like to

12     call Ed Gordon.

13           (The witness was sworn.)

14                  THE COURT:     Please have a seat right up

15     here.      Make yourself comfort and lean in the

16     microphone, if you would, please, sir.

17                  THE WITNESS:     Okay.

18                          EDWARD L. GORDON

19     called as a witness herein, having been duly sworn,

20     was examined and testified as follows:

21                          DIRECT EXAMINATION

22     BY MR. BAKER:

23           Q.    Good afternoon, Mr. Gordon.

24           A.    Hello.

25           Q.    Would you state your name and address for

                        KATHY J. SULLIVAN, CSR, RPR
                          OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99    Page 74 of 131
                                  GORDON - DIRECT                   154


 1     us, please?

 2           A.   Yeah, Edward L. Gordon.           5101 Smith Road in

 3     Pleasant Plains.

 4           Q.   By whom are you employed?

 5           A.   DOIT right now.        Department of Innovation

 6     Technology for State of Illinois.

 7           Q.   Okay.    That may require some explanation.

 8     Were you, at one time, employed by the Department of

 9     Central Management Services?

10           A.   Yes.    Up until pretty recently, when DOIT

11     was put into law.

12           Q.   Okay.    And you worked in The Bureau of

13     Communication and Computer Services?

14           A.   That's correct.

15           Q.   Did the Bureau of Communication and Computer

16     Services kind of go into DOIT?

17           A.   As of July, I believe it was July the

18     Governor signed it into law.

19           Q.   So basically, your unit transferred from CMS

20     to DOIT?

21           A.   Yeah.    Yes.

22           Q.   Okay.    So I'm gonna talk with you about your

23     employment when it was at CMS.              When did you go to

24     work for CMS?

25           A.   I started February 5th in 2007.

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 75 of 131
                                 GORDON - DIRECT                     155


 1           Q.   And are you familiar with the Midrange

 2     Wintel area?

 3           A.   Absolutely; yes.

 4           Q.   Okay.    Throughout your employment with CMS,

 5     were you working in that unit?

 6           A.   Yes.

 7           Q.   And can you tell me what your job

 8     classification was when you worked in that unit?

 9           A.   Initially, I was hired as Midrange Wintel

10     hardware supervisor manager.               And I worked in that

11     capacity for about 14 months.               And then after that,

12     it was Midrange Wintel Applications Unit until

13     present.

14           Q.   Okay.    So are you a public service

15     administrator?

16           A.   I am.

17           Q.   Option 3?

18           A.   Option 3.

19           Q.   Can you tell me generally what that means in

20     terms of your work responsibilities?

21           A.   Public service administrator is a

22     supervisory management position.               The Option 3 is a

23     designation for technical.           So a technical

24     background, technical familiarization.

25           Q.   Okay.    My understanding is there are five

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 76 of 131
                                 GORDON - DIRECT                       156


 1     separate work units within Midrange Wintel.              Am I

 2     correct in that respect?

 3           A.   Currently?

 4           Q.   Well, back in 2006 to 2012?

 5           A.   Let's see.     Midrange Wintel Administration,

 6     Midrange Wintel Hardware, Midrange Wintel Software,

 7     Midrange Wintel Applications.              There was a Midrange

 8     Wintel Projects or Special Projects, I don't

 9     remember exactly, but a projects unit.

10           Q.   Okay.    So five?

11           A.   I think so.

12           Q.   Okay.    And you have worked in two of those

13     units?

14           A.   Correct.

15           Q.   Initially, you worked in the Hardware Unit

16     and you were a supervisor; am I correct?

17           A.   That's correct.

18           Q.   How many people did you supervise in the

19     Hardware Unit?

20           A.   Initially there were five staff.

21           Q.   Did that ever change?

22           A.   We had one person that didn't perform, and I

23     was involved in getting -- working to have him

24     terminated, so that became four people.

25           Q.   All right.     When you went to the second

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 77 of 131
                                 GORDON - DIRECT                     157


 1     unit, whose name I have forgotten already, how many

 2     people did you supervise?

 3           A.   Oh, I'm trying to think.         I'm trying to

 4     remember.     Let's see.      Seven or eight.     I don't --

 5     seven or eight people.          I don't -- I have to think

 6     back in time or look at an org chart.            There were

 7     seven or eight in the Applications Unit.

 8           Q.   Okay.     So the Application Unit had more

 9     individuals in it than the Hardware Unit?

10           A.   It did.     Totally different duties, totally

11     different staff.

12           Q.   During the time period between when you

13     first joined CMS in 2007, I believe, through 2012,

14     did you always have the same supervisor?

15           A.   I did.

16           Q.   And who was that?

17           A.   Rod Nance.

18           Q.   Okay.     So Mr. Nance would have been the

19     individual that did your evaluations?

20           A.   He did; yes.

21           Q.   And was he the individual who assigned you

22     your job objectives?

23           A.   Yes.

24           Q.   Okay.     I want to talk with you a little bit

25     about the work of the Hardware Unit.            But let me

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99    Page 78 of 131
                                  GORDON - DIRECT                  158


 1     begin by asking you:          The five people initially and

 2     then the four people that worked under you.          What

 3     was their background?          What type of skills did they

 4     bring to the unit?

 5           A.   The staff were -- so we had a staff, two

 6     staff unit members that were from Central

 7     Management, CMS.          So they were present already.

 8     These staff existed before -- I didn't hire them or

 9     anything, they were existing.

10           We had a gentleman from Department of

11     Transportation that was in the unit.          Gentleman from

12     agriculture, Department of Agriculture, that was in

13     the unit.     And a gentleman who was from Department

14     of Human Services, DHS.

15           Q.   Okay.    So these people were from other

16     units, they came to CMS?

17           A.   Prior to me, but yes.

18           Q.   Okay.    And formerly, they had worked in

19     the -- in the departments you've described?

20           A.   Different agencies.

21           Q.   These people, what type of technical

22     background did they have in hardware?

23           A.   I honestly couldn't speak to that

24     specifically.       I could talk about their capabilities

25     that I saw, but --

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 79 of 131
                                 GORDON - DIRECT                     159


 1           Q.   Okay.    Well, without getting into

 2     individuals, would it be fair so say that they

 3     didn't all have the same level of capabilities?

 4           A.   Oh, certainly.       They had different levels.

 5           Q.   Some had better skill sets than others?

 6           A.   Of course.

 7           Q.   And some had more years of experience doing

 8     hardware work than others --

 9           A.   Absolutely.

10           Q.   -- would that be correct?

11           A.   Absolutely; yes.

12           Q.   Were the people in the Hardware Unit all

13     expected to be able to do any type of task that came

14     into that unit?

15           A.   I think ultimately they were expected to.

16           Q.   So let's talk for a moment about the type of

17     work that the Hardware Unit did.            We have heard a

18     little bit already in this case about servers?

19           A.   Sure.

20           Q.   And a server would be a piece of hardware;

21     am I correct?

22           A.   That's correct.

23           Q.   And I'm assuming that servers might have

24     various components that are used with them?

25           A.   I don't want to mis-answer your question,

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 80 of 131
                                 GORDON - DIRECT               160


 1     but a server is basically like a PC or workstation

 2     you have at home, but it's a commercial version.            So

 3     more robust.        But -- so yes, it has components that

 4     make up a server.         Similar to a computer.

 5            Q.   Okay.    When you were in the Hardware Unit,

 6     how many servers was Wintel Midrange responsible

 7     for?

 8            A.   I think about -- probably about 3500.

 9            Q.   All right.     And were some of those servers

10     located at the Data Center?

11            A.   The majority were at the Data Center here in

12     Springfield.

13            Q.   And others were in the field?

14            A.   Correct.

15            Q.   Do you know how many were in the field?

16            A.   Estimation, probably about 450, or a little

17     more, at remote locations, you know, outside of

18     Springfield.

19            Q.   And when you say remote locations, what are

20     we talking about?

21            A.   Field offices for the various agencies.

22            Q.   Okay.    So there might be a field office for

23     the Department of Children and Family Services down

24     in Alton that could have a server, for example?

25            A.   Hypothetically; sure.

                           KATHY J. SULLIVAN, CSR, RPR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 81 of 131
                                 GORDON - DIRECT                   161


 1            Q.   Okay.    So would it be accurate to say these

 2     servers were spreads throughout the State of

 3     Illinois?

 4            A.   Yeah.    The remote servers were spread

 5     wherever central or remote offices for the various

 6     agencies we supported were located.

 7            Q.   And my understanding is that the Hardware

 8     Unit would kind of be the--for lack of a better

 9     term--the screwdriver and pliers unit when it comes

10     to working on the servers?           Would that be perhaps an

11     oversimplification, but a description of what it

12     did?

13            A.   That's a super oversimplification.       They

14     supported the physical hardware that --

15            Q.   Okay.    Excuse me, I interrupted you.     Go

16     ahead.

17            A.   I mean they supported -- I mean part of it

18     was with screwdrivers and wrenches, but more than

19     that.

20            Q.   It was a little more involved than that, I

21     take it?

22            A.   Yeah.

23            Q.   So would the Hardware Unit repair servers?

24            A.   Absolutely.

25            Q.   My understanding is there's this entity

                           KATHY J. SULLIVAN, CSR, RPR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 82 of 131
                                 GORDON - DIRECT                     162


 1     called the help desk?

 2           A.   There is.

 3           Q.   Is that correct?       And the help desk would

 4     issue tickets?       Am I right so far?

 5           A.   They were -- yeah, they were one source of

 6     work flow and tickets.

 7           Q.   And these tickets might have come from the

 8     help desk would be to correct problems -- hardware

 9     problems with a server?

10           A.   Yeah.    They would -- they would be

11     notification that potentially there was a problem

12     with -- there was a problem for the -- users in the

13     field, the users anywhere.           And it certainly could

14     have been and lot of cases was a server issue.

15           Q.   Okay.    And did a -- is there such a thing as

16     a decommissioning of a server?             Are you familiar

17     with that term?

18           A.   Yeah.    It's just simply if a server is going

19     to be removed from service, no longer needed or

20     replaced or upgraded.         So the decommission would be

21     remove the physical asset, physical server, and take

22     it out of service and dispose of it properly.

23           Q.   Okay.    And then would your unit have built

24     servers?

25           A.   Hardware Unit built servers.

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 83 of 131
                                 GORDON - DIRECT                        163


 1           Q.   What is involved in building a server?

 2           A.   Powering it up, making sure that it powers

 3     up.   And if there's any kind of faults or alarms or

 4     anything mechanical, electrical broke, fans, just

 5     basic things.      Installing an operating system.              To

 6     equate it back to a computer at home, you know,

 7     Windows, we use Windows Server.               So it's an

 8     operating system.         Make sure the server is on the

 9     network, so meaning it has network access.                  Same as

10     home computer nowadays with the internet.                  You would

11     make sure it's up to current patch level.

12           Q.   What does that mean?

13           A.   So it had the most current version of the

14     Windows Operating System that was -- the most recent

15     version.     Making sure they had any bugs or anything

16     would have been taken care of with the most previous

17     version.     And a lot of exploits for security,

18     vulnerability.

19           You'd make sure the server was accessible

20     remotely.     Making sure that it was set up so it

21     would receive, when I say patching, future automated

22     patches for Windows updates.               It would -- we would

23     ensure that there was antivirus protection, just

24     similar to home like McAfee or, you know, an

25     antivirus protection on it.

                        KATHY J. SULLIVAN, CSR, RPR
                          OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 84 of 131
                                 GORDON - DIRECT                       164


 1           That's basically -- and then you would be -- at

 2     that point, it would be able to be kind of ready to

 3     receive or do its real job, get application

 4     installed or whatever it was being built for.

 5           Q.   Okay.    Now, that's -- we're involved in

 6     building servers now, right?               That's what you're

 7     talking about?

 8           A.   Yeah.    Up to that point, that would be -- so

 9     when you build a server, you present something that

10     was up and ready to be used.

11           Q.   Okay.    Did you upgrade servers?

12           A.   Sure.

13           Q.   Now, what does it mean to upgrade a serve?

14           A.   I don't know if it's okay to keep equating

15     it to PCs, but it just makes it simple.               So if you

16     have an older version of, in our case it was still

17     Windows, the older versions would be out of support

18     through Microsoft, who supports and created Windows,

19     Window Server.

20           And so to stay current, to stay where you could

21     apply security patching and have a product that was

22     supported, a server that was supportable, you would

23     say go from a Windows Server 2003, when that was

24     going out-of-date, you would upgrade a server would

25     be to go to server functioning the same, providing

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 85 of 131
                                 GORDON - DIRECT                    165


 1     the same role, with Windows 2008 Operating System.

 2           Q.   Okay.    For those of us that are

 3     technologically impaired, myself included, when it

 4     came to upgrading a server, would that -- would that

 5     involve increasing storage space or capacity?

 6           A.   Well, that could be a form of an upgrade.

 7     It could be considered an upgrade.

 8           Q.   Okay.    Would that be a part of the work that

 9     was done by your unit?

10           A.   Yes.

11           Q.   Hardware unit.

12           Did the Hardware Unit have any responsibility

13     for installing servers?

14           A.   Yes.

15           Q.   And what -- and what would be the

16     responsibility there?

17           A.   So when -- I described the server build

18     process a little earlier.           The -- it would be the

19     installation, say a remote site where the server

20     wouldn't be operating at the Data Center where it

21     was built, it would be powered down, packed up,

22     delivered to whatever location, a remote office say.

23     And it would be installed and brought back up and

24     available on the network.

25           Q.   So you would -- you would take a server from

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 86 of 131
                                 GORDON - DIRECT                    166


 1     the Data Center out to a remote location and install

 2     it at the remote location?

 3           A.   Yeah.     That would be its permanent -- that

 4     would be its new home to operate; yeah.

 5           Q.   Okay.     Have we basically covered the general

 6     duties and the functions of the Hardware Unit, or

 7     have we left something out?

 8           A.   Well, you know, there were -- there were

 9     additional areas that were part of the Hardware Unit

10     during my -- it was about 14 months.

11           Q.   What were they?

12           A.   We did inventory on servers and established

13     the number.        And when I first started, we didn't

14     have a clear number of servers or locations.           We had

15     some general ideas, but they were brought in from a

16     number of agencies.        So to compile all that

17     information and to validate it and to know the

18     physical number and location of the servers, makes

19     and models, that was part -- a big part of -- part

20     of the unit's job at least when I was in that unit.

21           Also server monitoring.          That was a real big

22     accomplishment to get servers monitored.           Health

23     monitoring, so we would know the server health.              If

24     a server was alarming, if a server was operating or

25     not operating, you know, up or down basically.              So

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 87 of 131
                                 GORDON - DIRECT                   167


 1     that was a big piece, also, of what we did and what

 2     was accomplished.

 3           Q.   Okay.     Would -- would it be accurate to say

 4     that the Hardware Unit was responsible for all

 5     Midrange Wintel servers, at least the hardware

 6     aspects of it, for all agencies under the

 7     jurisdiction of the Governor's Office?

 8           A.   All the -- well, all the servers that we

 9     knew about.        Agencies -- agencies weren't always

10     willing participants in all cases.           So there may

11     have been straggler servers that we weren't aware

12     of.   But yeah, I would say that was the intent.            We

13     were responsible for about 3500 servers that we were

14     aware of.

15           Q.   Okay.     Are you familiar with the Remedy

16     system?

17           A.   Absolutely.

18           Q.   And can you tell us what that was?

19           A.   Essentially, it's a trouble -- it's a

20     trouble ticketing system for -- you'd mentioned if

21     the help desk made a ticket, they would make it in

22     the Remedy system.        And that would be a way to

23     permanently track the reported outage, track any

24     progress or any issues along the way, any problems

25     trying to get it resolved.           That was one of the --

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 88 of 131
                                 GORDON - DIRECT                      168


 1     one of the features of Remedy.             Projects were run

 2     out of Remedy at that time.

 3           And any kind of non-help desk, like routine,

 4     non-emergency type -- like, oh, I don't know, reset

 5     a password or something like that might be help

 6     desk, or it might just be like a general service

 7     request.

 8           But those types of tickets were -- our work

 9     flow was input really primarily through the Remedy

10     system.

11           Q.    Okay.    So the Remedy system kind of

12     identified work orders or tickets and what progress

13     was made on them; would that be a fair statement?

14           A.    Yeah.    And most importantly, it brought --

15     it brought outages.        If we hadn't caught them

16     through server monitoring, it brought any kind of

17     service impact that was being reported from the

18     field to our attention.          And it kind of got the

19     clock ticking for us to begin work.

20           Q.    Okay.    How did the Hardware Unit get its

21     work?      Who would -- who would send it to you?

22           A.    There were probably several ways it came in.

23     Remedy tickets would be one of them.

24           Q.    Okay.    Now, who would issue the Remedy

25     ticket?

                           KATHY J. SULLIVAN, CSR, RPR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 89 of 131
                                 GORDON - DIRECT                  169


 1            A.   It could be our Service help desk would

 2     create them.        You had authorized, I believe local

 3     office administrators or similar title at each

 4     agency, each agency had kind of their own name for

 5     it, but a person authorized from certain agencies to

 6     report problems and create tickets.          Some of the

 7     agencies even maintained a help desk.

 8            Q.   So some of the agencies could send tickets

 9     or work orders directly to the Hardware Unit?

10            A.   Yeah.    They could create them and send them

11     to hopefully the appropriate group.

12            Q.   Okay.    When a ticket would come in, would

13     it -- in the Hardware Unit, would it have gone to

14     you?

15            A.   Well, it was available to anyone in

16     Midrange, but I had a view set up so that I would

17     see them.     And in my unit, at least during the time

18     I ran Hardware, and even to this day, I assign work,

19     I'm the one -- I'm the first line when tickets come

20     in that would evaluate who the best person, who's

21     available, and assign the tickets.

22            Q.   All right.    So when a ticket came to the

23     Hardware Unit, you would take a look at the ticket

24     and find out what the nature of the work was; am I

25     correct?

                           KATHY J. SULLIVAN, CSR, RPR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 90 of 131
                                 GORDON - DIRECT                  170


 1           A.   Nature of the work, severity, impact.

 2           Q.   And then you would kind of figure out who in

 3     your unit had the time to work on it and who was

 4     most capable of working on it; would that be a fair

 5     statement?

 6           A.   Yes.

 7           Q.   Okay.    And then you would assign it to that

 8     individual?

 9           A.   I would.

10           Q.   And that individual would become the owner

11     of the ticket?

12           A.   Well, they would become the implementer or

13     the person working on it.           The manager.   So I owned

14     all the tickets for my group ultimately.

15           Q.   Okay.    Did that indicate on Remedy that you

16     were the owner of the ticket?

17           A.   Yeah.    I mean -- well, through the group, it

18     would show -- it would also show that I assigned it.

19     And -- I'd have to look, but through the group name,

20     you would know who the manager of that unit was.

21     The managers were always -- were always the owners

22     of the tickets for their group.

23           Q.   Well, that's how it was supposed to be done?

24     Did that --

25           A.   I mean that was the expectation.         That's the

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 91 of 131
                                 GORDON - DIRECT                   171


 1     way we -- yeah, the managers would ultimately have

 2     to answer for -- in other words, if there was an

 3     issue with a ticket or it had escalated or

 4     something, the manager would be the contact.

 5           Q.   Okay.    Like the buck stops here?

 6           A.   Yes.

 7           Q.   If there's a problem, it comes to you?

 8           A.   That's correct.

 9           Q.   Okay.    So what was the process of assigning

10     a ticket to a subordinate employee?

11           A.   Help desk or -- just depends what type of

12     ticket.

13           Q.   Well, let's talk about a help desk ticket.

14           A.   A help desk ticket, yeah.        If we're talking

15     about me, in my group, or whatever group I was in at

16     the time, yeah, I would look at the ticket, evaluate

17     who the best candidate was to work on it, who was

18     available, prioritize it.           And to the best of my

19     ability, make initial contact with -- if the ticket

20     wasn't clear, make contact with the requester to

21     make sure that when it was assigned, that the

22     technician, whoever that was, that he or she had

23     enough information to begin working on it.

24           Q.   Okay.    So when you had gone through that,

25     what was the actual process of assigning it to a

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 92 of 131
                                 GORDON - DIRECT                     172


 1     technician?        What did you have to do to get the

 2     ticket to the technician?

 3           A.   Select their name from the drop down of our

 4     group and hit assigned.

 5           Q.   How long did that take?

 6           A.   Well, the actual clicking?         You know,

 7     30 seconds.        The evaluating and looking at the

 8     ticket --

 9           Q.   That took more time?

10           A.   That took -- yeah, it took what it took.

11     But you know, two to three minutes up to an hour

12     even to make the right determination.            But the

13     actual assigning was very quick.            It was -- you

14     select the technician and save the ticket.

15           Q.   Okay.     Now, once the -- once the ticket was

16     assigned to the technician, what was the role of the

17     technician?

18           A.   Utilize their skills and abilities to

19     effect, you know, a repair as quickly as possible.

20     Engage other people for help if needed.            And also

21     report back to the supervisor, whomever it was.               In

22     my case me, I mean for my group.            Keep me abreast of

23     any kind of issues or problems if there was any

24     speed bumps, so to speak.

25           Q.   Okay.     So the technician would basically run

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99    Page 93 of 131
                                  GORDON - DIRECT                  173


 1     with the ticket?

 2            A.    Yes.

 3            Q.    If he or she had problems, they would seek

 4     you out?

 5            A.    Yes.

 6            Q.    Okay.     So when a ticket was completed, all

 7     the work from the ticket was done, what was your

 8     role?

 9            A.    So typically -- and it would depend on the

10     severity.          Major severity, I had a much more active

11     role.       A routine ticket, maybe smaller severity,

12     typically, the technician, there would be an email

13     chain validating did this -- is it working for you

14     now?     There would be an email ideally back from

15     whoever the person who complained was or had the

16     issue.

17            Q.    Typically, did you term that by taking a

18     look at the Remedy system?

19            A.    No.     There might be -- there would be an

20     email chain probably.          It's difficult.     A lot of the

21     state users that report problems are on the phone

22     all day for Human Services -- they deal with the

23     public.       So a lot of times it was very difficult to

24     get through on the phone.            So email would be

25     probably the most normal source to validate, you

                            KATHY J. SULLIVAN, CSR, RPR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99    Page 94 of 131
                                  GORDON - DIRECT                174


 1     know, I think I've got it fixed, it is working for

 2     you now?     And that --

 3           Q.   Okay.    Is that something the technician

 4     would typically do?

 5           A.   Very often.

 6           Q.   Yeah.

 7           A.   In some cases, it was a bigger, more severe

 8     outage, I think a variance on that is I probably

 9     would follow up.          If it was more than one office, it

10     might be the technician and myself.

11           Q.   So if it were a bigger problem, more serious

12     problem, you'd become involved in the verification

13     process?

14           A.   Yeah.

15           Q.   And if it was kind of a routine item, the

16     technician would verify it with the customer?

17           A.   Typically.       They would either paste the

18     response from the email on the ticket or I think I

19     would get copied on the email to see it.

20           Q.   Okay.    And just by reviewing the emails and

21     looking in the Remedy system is what you would do?

22           A.   Yeah.    Yes.

23           Q.   Okay.    Are you familiar with change tickets?

24           A.   Change ticket.        A form of a Remedy ticket.

25           Q.   Okay.    What is exactly a change ticket?

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 95 of 131
                                 GORDON - DIRECT                     175


 1           A.   A change simply is -- it's a type of ticket.

 2     It's a technical or industry kind of term, change.

 3     But if you make a change to a server, a change would

 4     be changing the operating system, changing the

 5     amount of memory, a physical change to the server.

 6           So I guess a change ticket is just what it

 7     sounds like, it would represent a change.           To

 8     configuration.

 9           Q.   Okay.     Now, from time to time, would a

10     ticket involve work that would require the services

11     or assistance of another unit?

12           A.   Yes.

13           Q.   Give me an example of when that would occur?

14           A.   So, a server built request.      So you build a

15     server.     The server would need to be connected to

16     the network so they could talk and communicate to

17     anything.        I mean it -- a server that isn't

18     connected to the network really can't offer much use

19     to anyone and can't do any kind of real work.            So

20     that would be a really common example where you'd

21     have the Network Group provide network connectivity.

22           Q.   And when you got the ticket, say from the

23     help desk or from the customer, would it identify

24     the need for another unit to become involved?

25           A.   No.

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 96 of 131
                                 GORDON - DIRECT                   176


 1           Q.   Who would make the determination that

 2     another unit needed to be involved?

 3           A.   Well, there would be an exception.        So on a

 4     project=type ticket where you have a project

 5     manager --

 6           Q.   That would be a bigger ticket?

 7           A.   The project manager would make you aware

 8     that -- that they knew going in it was a bigger

 9     project.     But for routine-type tickets; no.        The

10     user or whoever was suffering the outage wouldn't

11     know what's involved to do the repair.           They would

12     count on us to determine that and take care of it,

13     implement it, assign it.

14           Q.   Okay.    So how would -- how would the

15     Hardware Unit coordinate work with another unit?

16           A.   We would create a task under a change

17     ticket, or actually under any kind of ticket you

18     could create a task.         And that would be sent to the

19     other unit outlining what you needed, what you

20     required, what you were asking for, hopefully with

21     enough specifics, enough information for them to

22     accomplish whatever you needed, provide what you

23     needed.

24           Q.   Who would do that?        Would it be you or the

25     technician?

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99    Page 97 of 131
                                  GORDON - DIRECT                     177


 1           A.   It could be a combination.        Or early on --

 2     it was me early on.

 3           Q.   Did it change?

 4           A.   As some of the technicians became more

 5     skilled at understanding what the process was.

 6     There wasn't much of a process when I started.             I

 7     helped create the build process and decommission

 8     processes.     So there was no real formal -- formal

 9     way to do that.      This is -- CMS and all those units,

10     the five units that you asked about at the

11     beginning, those were kind of start-up just prior to

12     me showing up.

13           So anyway, as it became established, I would do

14     the early tasks.          And then as it was proven that

15     they made sense, they worked, they were viable, then

16     technicians were able to do that and would assist

17     me; I could delegate for them to create some tasks.

18     Some tasks were more evident than others; it just

19     would depend.      So yes, I did some of them and

20     eventually technicians did create tasks.

21           Q.   The work of the technician, was some of that

22     done in the field?

23           A.   The technicians worked sometime in the

24     field; absolutely.

25           Q.   What type of work would they do in the

                        KATHY J. SULLIVAN, CSR, RPR
                          OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 98 of 131
                                 GORDON - DIRECT                       178


 1     field?

 2           A.   Oh, just about anything -- anything they

 3     would do locally.         Troubleshoot a server.       Of

 4     course, you have the handicap of being remote, so

 5     bring a spare server; You know, research what the

 6     server was, have spare parts.              Troubleshoot the

 7     problem.     Ideally, change out any components that

 8     were needed.       They could have been upgrading memory

 9     for -- if it was -- if it was determined that it

10     needed more -- more memory or things like that, they

11     could have done upgrades in the field as well.

12           They could have done hard drive -- if they

13     increased hard drive space, they could have done the

14     migration with increased hard drive space.              Those

15     were generally a lot of times overnight affairs.

16           So pretty much any work you would do in the

17     luxury of the Data Center, you would -- you could be

18     performing out in the field in a remote office that

19     you're not familiar with.

20           Q.   So if the server was in the Data Center, you

21     do the work there?

22           A.   Yeah.

23           Q.   If the server was in the field, you'd have

24     to go to where it was located?

25           A.   Sure.    And be prepared as best you can to

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 99 of 131
                                 GORDON - DIRECT                 179


 1     have spare parts, et cetera.

 2           Q.    Sure.    Are you familiar with the WUG, W-u-g,

 3     WUG report?

 4           A.    Yeah.    I was the implementer.

 5           Q.    Okay.    What was the WUG report?

 6           A.    WUG is -- it's a brand name that is

 7     Ipswitch.      Means nothing if you -- if you don't

 8     know.      There's a vendor, it's called What's Up Gold.

 9     And it is a kind of a low-cost, pretty efficient

10     server monitoring system that will monitor networks,

11     server health, server applications.           I can elaborate

12     on and on.

13           Q.    Would the WUG system monitor the available

14     space on a server?

15           A.    So we -- it would -- so it wasn't highly

16     sophisticated.        It could be set for thresholds.     And

17     so typically -- I don't want to get too involved,

18     but servers have different partitions on their hard

19     drive.      There's a partition which -- people are

20     generally know as C drive, where your Windows server

21     operates.      If that space were to fill up and there's

22     no more space available, the server ceases to

23     operate.      It needs some room -- it needs a little

24     bit of overhead space, a little free space to run.

25           So we had set a threshold at 97 percent and --

                           KATHY J. SULLIVAN, CSR, RPR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 100 of 131
                                 GORDON - DIRECT                      180


 1     so it would alert us if, hey, this server is at the

 2     point where it could be critical.             We quit having

 3     outage related to space on that C drive, which is

 4     the hard drive.

 5           Q.   So if a server is above 97 percent, does

 6     that mean something has to be done to increase its

 7     space?

 8           A.   It tells you you're at risk that if anything

 9     more is put on there -- if that 97 percent becomes a

10     hundred percent, then the server will fail.

11           Q.   Right.

12           A.   That's what it does tell you.

13           Q.   Okay.    So when a server was low on disk

14     space, what if any responsibility did you have or

15     your group have for that server?

16           A.   So what we -- I monitored What's Up Gold.

17     So I was in it, and to this day, every day all day

18     long it's running on my screen.             In addition to hard

19     drive space, I'm watching any kind of outages.

20           But if I saw a server that was at 97 percent,

21     immediately engage a technician, create a help desk,

22     see if they could delete unneeded files to free up a

23     little more space and buy more time.             And then make

24     plans to address the space issue.             Once again, if it

25     was in the building at the Data Center here in

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 101 of 131
                                 GORDON - DIRECT                    181


 1     Springfield, a little less complicated.              If it's out

 2     in the field, then we'd make preparation, coordinate

 3     with the site, and have to do an on-site drive

 4     expansion.

 5           And those frequently ran through a weekend.

 6     You know, we try to plan them for a minimum -- you

 7     could be down for a day and a half or two days, so

 8     we'd those on a weekend.           And that would be the

 9     Hardware staff that travelled.              That was some of the

10     remote duties.

11           Q.   Okay.    So I'm assuming you would have to

12     coordinate with the customer --

13           A.   Yes.

14           Q.   -- because you're taking the server out of

15     service?

16           A.   Yes.

17           Q.   Okay.    And you would also have to figure out

18     who was available to go out in the field on your

19     staff?

20           A.   Absolutely.

21           Q.   Okay.    How long did you have to do that?

22           A.   Well, I -- from February 5th, 2007, and then

23     I transitioned during the month of April, Cheryl and

24     I transitioned units.         I transitioned into the

25     Applications Unit, so it would be my direct

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99     Page 102 of 131
                                   GORDON - DIRECT                  182


 1     responsibility through into April 2008.

 2           Q.    But once -- once you identify a server being

 3     at 97 percent capacity, how long did you have to

 4     increase the capacity?

 5           A.    Okay.    I'm trying not to make it

 6     complicated.        So if you have a very small hard

 7     drive, 3 percent could be a very small amount of

 8     space.      You know, if it's say the hard drive is a

 9     hundred and you know it's at 97, you only have 3

10     left.      If it's at a thousand, you have 30 left, I

11     mean percentage-wise.           So you had to use a little

12     bit of judgment.          You had to kind of look -- now,

13     there was a history in What's Up Gold to show

14     utilization.        So --

15           Q.    So --

16           A.    -- you could make some judgment calls.

17           Q.    Excuse me, I interrupted you.         So it varied

18     depending upon the capacity of the server?

19           A.    The amount of time you had, yeah, it varied

20     on the rate of utilization and the capacity of the

21     server.

22           Q.    Excuse me just a minute.

23           Could I have a moment, Your Honor?

24                  THE COURT:       Of course.

25           Q.    When it came to decommissioning servers --

                           KATHY J. SULLIVAN, CSR, RPR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 103 of 131
                                 GORDON - DIRECT                       183


 1           A.   Yes.

 2           Q.   -- would you get that assignment through the

 3     help desk or through some other means?

 4           A.   You would probably not get it through the

 5     help desk.        That would probably be the least -- the

 6     least place you'd get it.           It would come from a

 7     variety of places.        Want me to elaborate?

 8           It could come from an agency who doesn't want

 9     to pay for it.        They were being billed for servers,

10     so they could identify, hey, we're not using this

11     anymore.     They would know the business need and they

12     would know what they were doing with the server to a

13     much higher degree than we would.           So the agency may

14     say, "Please -- please decommission this.           We don't

15     want to pay for it anymore."

16           It could come from an upgrade.         So if a server

17     was upgraded to say a more modern server, more

18     modern operating system so that it was supportable,

19     obviously, it would -- you would want to

20     decommission the one that was no longer being used

21     for the one you replaced it with.

22           So those would come in, some of those might

23     even be created by the Hardware Unit ourself.              As

24     you did an upgrade, you would know when you

25     coordinate and determine if the old server was still

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99    Page 104 of 131
                                  GORDON - DIRECT                   184


 1     required or not.          Certainly the agency would be the

 2     final authority when they get their bill and don't

 3     want to pay for it.

 4           Q.   When you're upgrading, is there a required

 5     period of time to decommission a server once the

 6     request was made?

 7           A.   Yes.    So we would do -- we would email and

 8     talk to the customer and try to determine, A., if it

 9     was feasible, if it made sense to decommission a

10     server if it wasn't being used.              Verify to the best

11     of our ability.

12           We do what we kind of call a screen test,

13     but -- where you would actually take the server,

14     leave it intact, take it off the network, or stop

15     anyone from being able to use it by taking their

16     log-ins away.       And so you would have a 30-day window

17     to where if no one came back and reported, hey,

18     where's my server, hey, I can't do something, that

19     gave you kind of the green light to decommission a

20     server that probably wasn't going to be used, it was

21     probably a safe bet.

22           And then after that, usually we'd -- we'd

23     decommission a server, would be about a 30-day

24     window.

25           Q.   Okay.    So there would be 30 days to kind of

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 105 of 131
                                  GORDON - CROSS                      185


 1     evaluate whether it should be decommissioned?

 2            A.   Safety net.

 3            Q.   Safety net.     And then another 30 days to

 4     take it out?

 5            A.   Yeah.

 6            Q.   Total of 60 days.

 7            Thank you, I have no further questions.

 8                 THE COURT:      All right.      You may cross.

 9                           CROSS EXAMINATION

10     BY MR. OKON:

11            Q.   Good afternoon, Mr. Gordon?

12            A.   Hello.

13            Q.   You previously testified that you had, at

14     least at one point, five technicians within your

15     Hardware Group; correct?

16            A.   So -- yes, when I started February 5th,

17     2007, there were five team members.             There were five

18     people in that unit.

19            Q.   Now, prior to you starting as the manager of

20     the Hardware Group on February 5th, 2007, were there

21     any previous managers of the Hardware Group before

22     you?

23            A.   Not that I'm aware of.          I wasn't a state

24     employee prior to that, so I don't know a lot of the

25     history or -- but no, I don't think there was an

                           KATHY J. SULLIVAN, CSR, RPR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 106 of 131
                                  GORDON - CROSS                       186


 1     actual manager assigned to that unit yet.

 2           Q.   Okay.    So would it be fair to say that you

 3     were the first manager of the Hardware Group;

 4     correct?

 5           A.   Yes.

 6           Q.   Okay.    And could you please explain to the

 7     jury, since being the first manager of the Hardware

 8     Group, some of the additional difficulties or things

 9     you had to set up since this was a new group that

10     was getting going?

11           A.   Well, the initial -- the first initial thing

12     that -- that hit me is I had asked the number of

13     servers that we maintained, you know, and their

14     location.     The answer was, we don't know for sure.

15     So initially figuring out the number of servers that

16     I was responsible for, my group was responsible for,

17     their locations, kind of the age, the vintage of

18     them, the age of them, the variety of operating

19     systems that we might encounter.

20           Then almost immediately, as part of identifying

21     the servers, putting a server monitoring tool out

22     there.     There was a basic tool in place for

23     Department of Transportation.               We elected to go with

24     a different brand, it was that What's Up Gold.                 But

25     implement server monitoring as well.               Implement

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 107 of 131
                                  GORDON - CROSS                     187


 1     server build process so that there was a

 2     standardized way for whoever needed a server to ask

 3     for it and cover kind of all the bases of things we

 4     would ask so that they knew.            And that was my

 5     initial challenges.

 6           Q.    Sure.    So you mentioned a couple times help

 7     create the build processes.            What exactly do you

 8     mean by that?        Does that have to do with specific

 9     list of tasks associated with a ticket type?

10           A.    So it was to identify -- yeah, it was to

11     identify the steps required.            And these would have

12     started out as the fundamental basic steps.               Nothing

13     too elaborate.        But wanting to know what network it

14     needed to be on, who -- who was going to utilize it.

15     Kind of the capacity, the size of the applications

16     and/or software based on the role.

17           So basically to give the specifications and the

18     requirements for a server.           It helped us pick which

19     model number.        We had a couple different model

20     numbers.      And those would have different costs as

21     well.      So you would want to put the right hardware

22     with the right -- the right use so that you weren't

23     putting out, you know, more expensive and more

24     robust machine than you needed.

25           Q.    Okay.    When you started as the manager of

                           KATHY J. SULLIVAN, CSR, RPR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 108 of 131
                                  GORDON - CROSS                    188


 1     the Hardware Group if in '07, was there already a

 2     list of these build processes in place that you

 3     could take and advance from there on, or did you

 4     have to yourself create them?

 5           A.   I didn't find any.        There was no -- there

 6     was no documented process that I am aware of.

 7           Q.   Okay.    So being the first manager, to your

 8     knowledge, of the Hardware Group, you then had to

 9     create these build processes or these specific types

10     of ticket types; is that correct?

11           A.   So I created the build -- the build request.

12     How to build a server, the technicians had their

13     own -- I don't know if it was a formal document

14     approved by anyone.         The technicians had cheat

15     sheets and processes they developed on how to

16     install Windows operating systems.              So I don't want

17     to negate or not mention that.              They -- the

18     technicians had their own documentation.              If you get

19     a server, where it would -- with the operating

20     system on it.

21           But as far as taking it to the next level where

22     it was ready for a customer or to be put in

23     production and used, that was a portion -- and we

24     engaged kind of the other teams, that was the part

25     that I worked on.

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 109 of 131
                                  GORDON - CROSS               189


 1           Q.   Okay.    And you also mentioned that you had a

 2     technician within your group that was performing

 3     unsatisfactorily; is that correct?

 4           A.   There was.

 5           Q.   Was it one technician or more than one

 6     technician?

 7           A.   There was one.

 8           Q.   Okay.    And was this a technician that while

 9     you were the manager of the Hardware Group that had

10     to be let go?

11           A.   Yes.    He -- it was an abuse of time issue.

12           Q.   Okay.    Then you also testified that you

13     moved on to be the manager of Applications; correct?

14           A.   Yes.

15           Q.   And you had seven to eight technicians as

16     the Applications manager?           About?

17           A.   Yeah.    I'd have to look at an org chart.

18     That sounds right.        Seven or eight is probably

19     correct.

20           Q.   Okay.    Can you kind of explain the

21     differences between applications and hard ware, and

22     do you have an opinion as far as which ones you kind

23     of deem more difficult than the other?

24           A.   Well, the Applications Unit, personally I

25     think it's the worst of the five groups to get stuck

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 110 of 131
                                  GORDON - CROSS                  190


 1     in.     But -- so Applications is loading the -- I'm

 2     trying to think of an example that would crossover

 3     in the civilian word, but a mapping software, say.

 4           So Applications, you're working with vendors.

 5     So a variety of vendors who write different

 6     applications for accounting, for mapping, for

 7     storing -- storing scans and images of documents so

 8     you don't have paper, so you have an electronic

 9     copy.     Those types.      There's a lot more.

10           So you're interfacing with vendors.          That takes

11     a little bit of the control out of your hands.

12     You're dependent on vendors.            You're kind of forced

13     to upgrade or to do upgrades on servers based on

14     newer versions of applications.

15           I don't know, better or worse is hard.          For me,

16     it was worse.      It's less tangible, it's less

17     something you can see and touch.            Hardware, for me,

18     was something that was more tactile, and you could

19     look at it, touch it.         If it caught on fire, you

20     smelled it.

21           Applications can break and you're relying on

22     the vendor and/or your own team may have caused --

23     you know, within Midrange or within network, there

24     could be other things that caused problems.            So it

25     would give you a lot more of a headache, and it's

                         KATHY J. SULLIVAN, CSR, RPR
                           OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 111 of 131
                                  GORDON - CROSS                       191


 1     not something that you can a screwdriver and wrench,

 2     so to speak, fix.

 3           Q.   So did you think Hardware was easier as

 4     opposed to Applications?

 5           A.   For me.

 6           Q.   Okay.     We also talked about some of the

 7     duties as a Hardware manager.               Are managers of

 8     Hardware required to complete all the tasks

 9     associated with tickets assigned to their group?

10           A.   No.

11           Q.   And you previously mentioned you have

12     technicians within your group that you can assign

13     tasks to; correct?

14           A.   Within our group and outside of our group.

15           Q.   Okay.     And when you say outside of your

16     group, can you inform the jury what you're referring

17     to?

18           A.   So, inside the group would be one of the

19     technicians on the Hardware team.               We're talking

20     about when I was Hardware manager, right?

21           Q.   Correct.

22           A.   And so outside the team would be if we need

23     network connectivity, within the network there's

24     firewall rules, ports that have to be opened up.

25     Just network things that have to be done.               So

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99    Page 112 of 131
                                   GORDON - CROSS                192


 1     obviously, we would assign that task to the Network

 2     to perform that.          We wouldn't even have permission

 3     to do that.

 4           If you needed storage space that's outside the

 5     server--not all storage is inside servers.          So a lot

 6     of times you use mass storage that's onsite.          Even

 7     remote sites have it.          So that would be a different

 8     request.

 9           Q.   Okay.     So are you referring to just the

10     ability to assign tasks to technicians that are not

11     within your group, but within one of the five groups

12     of Midrange Wintel?

13           A.   No.     Even groups outside of those five.

14           Q.   Okay.     And are these non-state employee

15     contractual organizations that you can assign tasks

16     to?

17           A.   Well, in the case you're talking about now,

18     it would be -- it would be state employees in say

19     the Network Group, Storage Group which is disk

20     space, whether it --

21           For non-state employees, that would be

22     separate.        That would be more for a break fix or

23     help desk situation.

24           Q.   Okay.     What I'm trying to ask you is, are

25     you familiar with Novaris?

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 113 of 131
                                  GORDON - CROSS                     193


 1           A.   Novanis?

 2           Q.   Novanis, excuse me.

 3           A.   Yes.

 4           Q.   Can you inform the jury of what Novanis is?

 5           A.   So Novanis is or was, I don't know if these

 6     places are still in business today.               Times are

 7     tight.     But Novanis and Sentinel were -- they were

 8     private shops in the area that we were able to --

 9     the State of Illinois had contracts.               They provided

10     technicians, they provided warranty support for the

11     brands that we -- of servers which was

12     Hewlett-Packard.

13           So you could -- you could call and contact and

14     leverage Novanis or Sentinel to conduct -- would

15     probably be a repair situation.

16           Q.   Okay.    So -- so there were tasks that you

17     could assign to technicians that didn't work for the

18     state, but worked for Novanis and Sentinel; is that

19     correct?

20           A.   Yeah.    You would -- it was through IBM.          It

21     would be an IBM support case.               There was an online

22     form that you could fill out.               And you could

23     coordinate and assign work to the Novanis or

24     Sentinel via IBM.

25           Q.   And was there any limit to how often you

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 114 of 131
                                  GORDON - CROSS              194


 1     could utilize those services?

 2           A.   I never reached it if there was.     And some

 3     of the work was warranty work, so there was no

 4     charge.     The servers had, I believe, a three-year

 5     warranty.     So if there was an outage, hardware

 6     outage in the first three years, then it was a free

 7     repair.     Just took the time it took to make the

 8     request.

 9           Other repairs, in a pinch, if you were tight on

10     manpower or it was a remote site that would take us

11     hours to get to and either Sentinel or Novanis --

12     Sentinel was my preference, but Sentinel, you could

13     call them and if it was a serious outage you could

14     have somewhere there ideally a lot quicker than what

15     we were able to dispatch out of Springfield here.

16           Q.   And how would you go about -- as the

17     Hardware manager, how would you go about assigning a

18     task or having Sentinel and/or Novanis involved in

19     completing a task for a ticket?

20           A.   So being not a technician, at least not in

21     that capacity, and so I would open an IBM service

22     ticket.     They were pretty specific and actually well

23     thought out as far as what IBM required.        You give

24     them all the pertinent information, including onsite

25     contacts, and I would delegate and really have one

                         KATHY J. SULLIVAN, CSR, RPR
                           OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 115 of 131
                                  GORDON - CROSS                     195


 1     of my technicians keeping an eye on it.            Because

 2     they're technical, they would kind of understand

 3     better what that Sentinel or Novanis technician were

 4     doing, kind of parts needed.            Sentinel or Novanis

 5     didn't necessarily have every spare part that we

 6     had.     We were pretty standardized on our equipment.

 7     So it wouldn't be unheard of if they were doing a

 8     repair to get them a part if they were able to fix

 9     it that day.        So there was some coordinate with one

10     of the techs on the Hardware team when I was there.

11            Q.   Are the services of Sentinel and Novanis

12     reserved for only use by those in the Hardware

13     Group?

14            A.   It's the only group I'm aware would benefit

15     from it and that used it for server-type repair.

16     That was their specialty.           Or at least that's what

17     we used them for.

18            I can't think of another unit that would have

19     needed them.        I certainly wouldn't have in my

20     Applications Unit.

21            Q.   Okay.    And are you aware whether these

22     services were available when Ms. Johnson took over

23     as the Hardware manager?           Excuse me, the manager of

24     the Hardware Group?

25            A.   Yeah, they were still available.

                           KATHY J. SULLIVAN, CSR, RPR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 116 of 131
                                  GORDON - CROSS                        196


 1           Q.   Okay.     Now, Mr. Baker was previously using

 2     the term "owner" of the ticket.

 3           As the manager of any group, including

 4     Hardware, do you need to have that ticket placed in

 5     your name specifically to be quote, the owner, of

 6     the ticket?

 7           A.   No.     It wouldn't make any difference.         If

 8     it's in my unit, if it's in -- so now it would be

 9     Midrange Wintel Applications, but if there's a

10     ticket in my group, I would be -- ultimately, I own

11     it.    And I think Mr. Baker said the buck stops here.

12           So I -- yeah, I would be responsible for the

13     resolution, any delays, and have to give status

14     updates.     Or the glory of getting it fixed quickly

15     and everyone is happy.          You own all that.

16           Q.   Okay.     I also want to ask you about the WUG

17     report you were referring to.               You said you were the

18     initially implementer.          What did you mean by that?

19           A.   Well, we didn't have a universal server

20     monitoring tool when I started.               The monitoring tool

21     helped in discovery, so you can do -- you can do

22     kind of manual work, contact sites, take the reports

23     of what was brought over, initial building reports,

24     things from the agencies.           But the What's Up Gold

25     tool, server monitoring tool, it would go out and do

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 117 of 131
                                  GORDON - CROSS                    197


 1     discovery.        So servers kind of live in the same IP

 2     range, the same network space.              So you were able to

 3     go out and scan and determine if there were

 4     additional servers and kind of validate if even the

 5     servers you thought were out there are still awake

 6     and alive.

 7           So what was the original question, because I

 8     was trying to get there?

 9           Q.   Sure.     Did being the -- as you were the

10     initial implementer as you described, did that

11     require any things that you would have to do on the

12     front end that once What's Up Gold was established,

13     you didn't have to continue doing because it was

14     already implemented and running?

15           A.   I'm sorry, I don't -- I'm not.

16           Q.   I'll rephrase.

17           You said you were the initial implementer of

18     What's Up Gold; correct?

19           A.   Yes.     That was -- that was the project --

20     product of choice for several reasons.

21           Q.   And were there any things that you had to do

22     in order to get that program running to implement

23     it, so to speak, so it could be utilized?

24           A.   Yeah.     Myself and there was another

25     technician, I don't want to take all the credit for

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 118 of 131
                                  GORDON - CROSS                       198


 1     configuring.       I pretty much selected the product

 2     based on a bunch of criteria; one of which, it

 3     didn't require anymore overhaul on the servers,

 4     didn't require a client installed out in the field.

 5     And then myself and a technician, which -- yeah, you

 6     had to configure every single alarm.              And kind of

 7     the way you'd want it to report by agency.              You'd

 8     want it to report by function.              So if it was a

 9     database-type server, you were able to look at the

10     database servers.         If it was a Department of Human

11     Services server, you could call them up by that.

12           So there was some configuration setup.            Same

13     with the hard drive space.           There was a determining

14     the threshold, what was -- what was a threshold that

15     worked that didn't give an over amount of

16     notification and alarms, and certainly didn't give

17     too little.

18           Q.   Sure.

19           A.   So there was a lot of configuration that

20     went into it.       You know, times three plus thousand

21     servers.     And then later even more with a lot of the

22     network things, network routers and some of the

23     network incorporated.

24           Q.   And was What's Up Gold, was it implemented

25     by the time Ms. Johnson became manager of Hardware?

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 119 of 131
                                 GORDON - REDIRECT               199


 1           A.   Yes.

 2           Q.   Okay.    No further questions, Your Honor.

 3                 THE COURT:      Thank you, Mr. Okon.    Back to

 4     you for redirect.

 5                          REDIRECT EXAMINATION

 6     BY MR. BAKER:

 7           Q.   Unfortunately, questions beget questions.

 8           A.   Sure.

 9           Q.   So the first position you had at CMS was the

10     Hardware Unit manager?

11           A.   Midrange Wintel Hardware.

12           Q.   Okay.    And you -- you came from outside the

13     State of Illinois --

14           A.   I did.

15           Q.   -- to that position.         You were in the

16     private sector; am I correct?

17           A.   Yes.

18           Q.   Did you interview specifically for the

19     Hardware position?

20           A.   I believe so.

21           Q.   Okay.    I mean typically in state government

22     there's a notice describing a position and people

23     apply to that notice.         Was it -- was the notice for

24     a Hardware person?

25           A.   I'd have to look at the original -- I would

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 120 of 131
                                 GORDON - REDIRECT                    200


 1     have taken any job, I needed money.           So I didn't

 2     care what it was.         I don't remember what the

 3     original job was.         I think it was Hardware.    I'm

 4     pretty sure it would have been.

 5           Q.   All right.

 6           A.   I wouldn't have applied if I didn't feel

 7     confident that it was something that I could do.

 8           Q.   Okay.    So did you have prior hardware

 9     experience?

10           A.   Well, I did.

11           Q.   Can you give us a little background of your

12     hardware experience when you came in to the --

13           A.   Yeah, my background was with electric --

14     electronic equipment.         Was -- I was in the Air

15     Force, United States Air Force for six years.              I

16     worked on radio equipment.           So that's hardware.

17     It's different, right, it's not computers, but it's

18     radio equipment out in missile fields.           And then

19     later in Japan for a couple years.

20           So I was familiar with hardware supporting all

21     the equipment.       It was a heck of a lot better stuff

22     than we have here.         I had the luxury of working on

23     some really nice stuff in the military.

24           Then after that, in the private sector,

25     continued to work on radio equipment or RFI

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 121 of 131
                                 GORDON - REDIRECT                  201


 1     engineering type equipment as a technician.            And

 2     later as a supervisor manager where we did inventory

 3     and some of the basic things you would do with

 4     hardware.     Once again, it wasn't computer hardware,

 5     but it was definitely hardware.

 6            Q.   Was your hardware experience in the private

 7     sector or military sector, did it translate well to

 8     the work you did at CMS in the Hardware Unit?

 9            A.   I think so.

10            Q.   Okay.    Best estimate, how many years of

11     hardware experience did you have before you went to

12     CMS?

13            A.   Well, six years in the military, five of

14     which -- four of which I wasn't in school.            So four

15     years of hands-on.         And then in -- 19, 20 years.      So

16     24 years at least.

17            Q.   Okay.    You indicated that the Applications

18     Unit, you had more headaches?

19            A.   I don't know if I used that word at all.

20     But I didn't like it as much.

21            Q.   Beg your pardon?

22            A.   I don't enjoy it as much.         I don't know

23     about headaches, but if I said that, then yeah, I

24     probably had more headaches.

25            Q.   Well, I wrote it down, maybe I was just

                           KATHY J. SULLIVAN, CSR, RPR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 122 of 131
                                 GORDON - REDIRECT                  202


 1     dreaming.

 2           Was the problem in the Applications Unit you

 3     were kind of depending upon vendors to do some of

 4     the work?

 5           A.   That's certainly one of the frustrations.

 6           Q.   Okay.    So you didn't have the control you

 7     had on the Hardware Unit?

 8           A.   Well -- yeah, you don't have -- working with

 9     a vendor, there's delays that you wouldn't have

10     within the state.         You don't get the immediate

11     response, you're put in queue.              And it's outside of

12     your control.

13           Also, depending on the size of the vendor

14     company and whatever contact is in place, you have

15     to live within those terms.            So if a vendor

16     has--which probably we don't have any this fast--a

17     two-hour turnaround, that would be great, you know

18     you're gonna get help in two hours.              Some days you

19     wait two days.       And --

20           So yeah, you're working with -- and not only

21     that, you're not with a standard one or two

22     applications like in servers, you have two primary

23     servers you have to learn.           At the time -- at least

24     at that time.       So if you knew those, you've learned

25     two, you've got it made.           There were some older ones

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 123 of 131
                                 GORDON - REDIRECT               203


 1     that you'd have to learn, but your bread and better

 2     was two.     With applications, there's probably

 3     hundreds.

 4           Q.   Would it be an accurate characterization

 5     that while you managed the Hardware Unit, it was a

 6     busy unit?

 7           A.   Yes.

 8           Q.   Not a whole lot of down time for

 9     technicians, was there?

10           A.   No.

11           Q.   They were kept hopping?

12           A.   Yeah.     We -- we all were.

13           Q.   And it was -- it was tough to keep up with

14     the work with five technicians; am I correct?

15           A.   I mean you always wish you had more.       I

16     think you had to budget time and resources and it

17     was doable.        I mean I was in there 14 months, so it

18     wasn't years, but sure, it was hectic and it was a

19     challenge, I'd say that.

20           Q.   All right.      Now, you were asked some

21     questions about, is it Novanis and Sentinel?

22           A.   Correct.

23           Q.   And as I understand it, they were outside

24     vendors that had a relationship with CMS; am I

25     correct there?

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99    Page 124 of 131
                                  GORDON - REDIRECT                    204


 1           A.   Correct.       Via IBM.

 2           Q.   I beg your pardon?

 3           A.   They were -- they were engaged via IBM.              And

 4     IBM bigger contract, but yes, there was a

 5     relationship through IBM.

 6           Q.   Okay.    So -- so they would be called in to

 7     assist you when you couldn't get the work done; is

 8     that fair?

 9           A.   We leveraged them.         We used -- yes, we used

10     their assistance for both warranty and work, other

11     outages, other work.

12           Q.   Okay.    So the warranty work was -- I think I

13     have an understanding of that.               But what other types

14     of work would they do for you?

15           A.   Well, a server -- let's say a server failed,

16     any number of reasons.           Keep it simple, the power

17     supply died, so the thing shut off.               We can't really

18     fix that remotely.          You know, it's not just a tweak

19     of having -- try to turn it back on for you.               So

20     that requires a visit.

21           We're in Springfield.           If there was -- if it

22     was a site say in DeKalb or somewhere up north,

23     we're many hours away, a lot of traffic away.               Kind

24     of difficult on certain days with the state to even

25     get a vehicle in a timely manner to travel.

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 125 of 131
                                 GORDON - REDIRECT                     205


 1           So in the interest of the customers, of the --

 2     of the people dependent on that server in DeKalb in

 3     this case hypothetically, you could call Sentinel or

 4     Novanis.     In my case, it would have been Sentinel

 5     probably; I worked with them more.             And they would

 6     have someone out perhaps in an hour and a half, two

 7     hours because they're physically -- have staff at

 8     their offices up there.

 9           Q.   Okay.    Was there any restriction on the

10     amount of use you could make of Novanis and

11     Sentinel?

12           A.   If there was, I never hit it.           So I -- if

13     there was a restriction on it, I never reached that

14     point where I was made aware of it.

15           Q.   How frequently did you use Novanis -- well,

16     you said Sentinel was the one you primarily used; am

17     I correct?

18           A.   In my case, yes, it was.           I happened --

19           Q.   Prefer Sentinel?

20           A.   I just happened to use them.

21           Q.   How frequently did you use them?

22           A.   Well, take warranty work aside which a lot

23     of that was at Data Center because the majority of

24     the servers were there.          So they would come in and

25     replace things.

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 126 of 131
                                 GORDON - RECROSS                     206


 1           Oh, probably three or four times early on in a

 2     given month.       Probably reasonably accurate.

 3     Probably a little less than that.              Three or four

 4     times in a month would be probably a lot.

 5           Q.   Okay.    So maybe between two and four times a

 6     month, would that be --

 7           A.   We'd have to pull reports, but sure --

 8           Q.   Rough estimate?

 9           A.   No more than once a week probably.           And --

10     but yeah -- yeah, something like that.

11           Q.   Okay.    Fine.     Thank you.      I have no further

12     questions.

13                 THE COURT:       Thank you, Mr. Baker.

14           Back to you, Mr. Okon.

15                 MR. OKON:       One brief follow-up, Your Honor.

16                 THE COURT:       Wonderful.      You've got the

17     timing right down to an nit.             Super.   Go.

18                 MR. OKON:       We try.

19                          RECROSS EXAMINATION

20     BY MR. OKON:

21     Mr. Gordon, when you left Hardware and when

22     Ms. Johnson took over, did you just let Ms. Johnson

23     figure it out on her own?             How to manage Hardware

24     Group?

25           A.   So the history was Cheryl and I, or

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 127 of 131
                                 GORDON - RECROSS                207


 1     Ms. Johnson, we were roommates for about a year, a

 2     little more.        Real friendly, got along.    And so

 3     during the transition, which would have been pretty

 4     roughly, but April of 2008 would have been kind of

 5     the month that we transition -- that we were

 6     transitioning.

 7           I took all the information, any of the forms

 8     for server build decommission, inventory, whatever

 9     else I had, probably more, and created -- I don't

10     know if people are familiar with Share Point, but

11     a -- a location on -- a location that we all had

12     access to and that she was granted permission to on

13     the network where you could go look at a web page

14     basically.     And it had folders just like in your

15     computer at home.         It would have decommission

16     folder, the other process and procedures.          I think

17     inventory certainly would have been shared.

18           And I know Cheryl, over a couple of days--not

19     full two days, but over the course of a couple

20     days-- went over kind of what the content was out

21     there.     And --

22           Q.   So if I understand correctly, this is

23     something you created; correct?

24           A.   Yeah.     I put stuff out in Share Point so

25     that it would be a resource for Cheryl.

                          KATHY J. SULLIVAN, CSR, RPR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 128 of 131
                                 GORDON - RECROSS                   208


 1           Q.   And after creating it, you also showed it to

 2     Ms. Johnson and kind of explained what each folder

 3     was, what's within it; is that accurate?

 4           A.   I did.   And actually, the group used it and

 5     expanded that later.         They had included some

 6     other -- some other things out there.              So I think it

 7     was a good starting point, it was a good core amount

 8     of information.       And I think they actually took that

 9     and expanded it an used it.            So great.

10           Q.   Had you had that when you started as

11     manager, would that have been helpful for you?

12           A.   I didn't even know how many number of

13     servers I was in charge of.            I -- no, I had nothing.

14           Q.   And would that have been helpful if you had

15     that Share Point site with all those?

16           A.   Yes, it would be helpful to anybody, yeah,

17     who's in that job.

18                 MR. OKON:     No further questions, Your

19     Honor.

20                 THE COURT:      Thank you.

21           Well, now back to an opportunity to the

22     plaintiff?

23                 MR. BAKER:      I have no questions, Your

24     Honor.

25                 THE COURT:      Oh, good.       Look at that, five

                         KATHY J. SULLIVAN, CSR, RPR
                           OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 129 of 131
                                 GORDON - RECROSS                    209


 1     four minutes 'til five.            That's excellent timing.     I

 2     compliment counsel for having this all figured out.

 3     Wonderful.

 4           All right.     Are we all finished then with

 5     Mr. Gordon?

 6                 MR. BAKER:      Yes.

 7                 THE COURT:      Everybody gets the chance.

 8     Mr. Gordon, we're all finished with you.            How's

 9     that.

10                 THE WITNESS:      Thank you.     Should I leave?

11                 THE COURT:      And thank you for being with

12     us.     You may step down.

13           (The witness was excused.)

14                 THE COURT:      And I think this is the perfect

15     time for us to recess for the evening.

16           Now, ladies and gentlemen, we are three minutes

17     'til five.     So we will see you in the morning at

18     9:00.     If you would be here just a few minutes

19     early, and back in the -- after you have checked in

20     with the Clerk's Office and be back in the jury

21     deliberation room.        Coffee will be ready for you.

22     Everything.

23           So please be here on time with a fresh new

24     patch that says Juror on it.            And we'll be ready to

25     go hopefully on time.         And I am very confident that

                         KATHY J. SULLIVAN, CSR, RPR
                           OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99    Page 130 of 131
                                                                       210


 1     we will.

 2            So until 9:00 tomorrow morning, please recall

 3     this admission.       I do not want you to talk about

 4     this case or anything involving it or anything about

 5     it with anyone, including your spouses, your

 6     children, anybody else in the home.              We just don't

 7     want to do that because everything has to be done by

 8     you.    You will make the final decision.            And we want

 9     you to be with nothing in your mind except the

10     evidence that comes out in this courtroom.              Okay?

11            Very good.    Then please recall that admonition

12     at all times.       And we will see you all tomorrow

13     morning at 9:00.          Thank you very much.

14            Counsel, is there anything that we need to

15     discuss outside of their presence?

16                 MR. BAKER:       I don't believe so.

17                 MS. BARNES:       No, Your Honor.

18                 THE COURT:       Very good.      Thank you all.

19     We'll stand in recess until 9:00 tomorrow morning.

20            Thank you very much.

21            (Court was recessed for the day.)

22

23

24

25

                         KATHY J. SULLIVAN, CSR, RPR
                           OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 99   Page 131 of 131
                                                               211


 1

 2     I, KATHY J. SULLIVAN, CSR, RPR, CRR, Official Court

 3     Reporter, certify that the foregoing is a correct

 4     transcript from the record of proceedings in the

 5     above-entitled matter.

 6

 7

 8

 9

10                          This transcript contains the

11                          digital signature of:

12

13                          Kathy J. Sullivan, CSR, RPR, CRR

14                          License #084-002768

15

16

17

18

19

20

21

22

23

24

25

                         KATHY J. SULLIVAN, CSR, RPR
                           OFFICIAL COURT REPORTER
